 

Exhibit 10.1

 

CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO REGULATION
S-K ITEM 601(b)(10)(iv) OF THE SECURITIES ACT OF 1933, AS AMENDED. CERTAIN
CONFIDENTIAL INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT (i) IS
NOT MATERIAL AND (ii) WOULD LIKELY CAUSE COMPETITIVE HARM TO EYENOVIA, INC. IF
PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE
APPROPRIATE PLACES WITH EMPTY BRACKETS INDICATED BY [ ].

 

Execution Version

 

LICENSE AGREEMENT

 

by and between

 

eyenovia, Inc.

 

and

 

Bausch Health IRELANd limited

 



   

 



 

TABLE OF CONTENTS

 

ARTICLE I           Definitions 1     ARTICLE II          Licenses 11
2.1           Licenses Granted by Eyenovia to Bausch Health 11
2.2           Sublicense Rights 12 2.3           Section 365(n) of The
Bankruptcy Code 13 2.4           No Implied Licenses 13 2.5           Competing
Program 13 2.6           No Harmful Actions 14 2.7           Right of First
Negotiation 14     ARTICLE III         INFORMATION TRANSFER; Development;
Regulatory Matters 15 3.1           Information Transfer 15
3.2           Conduct of Development Activities 17 3.3           Development of
and Changes to the Device 17 3.4           Cost of Development Activities 19
3.5           Regulatory Matters Related to Licensed Products 19
3.6           Development and Regulatory Support by Eyenovia 21     ARTICLE
IV        Clinical and Commercial Supply 21 4.1           Clinical Supply 21
4.2           Commercial Supply; Tech Transfer 22     ARTICLE
V          Commercialization 23 5.1           Commercialization Responsibilities
23 5.2           Commercialization Diligence 23 5.3           Trademarks 23
5.4           Unauthorized Sales 24     ARTICLE VI        Intellectual Property
Ownership, Protection, and Related Matters 25 6.1           Inventorship;
Ownership 25 6.2           Prosecution and Maintenance of Patent Rights 25
6.3           Patent Marking 26 6.4           Third Party Infringement 26
6.5           Defense of Infringement Claims 28 6.6           Third Party
Licenses 29     ARTICLE VII       Financial Provisions 30 7.1           License
Fee 30 7.2           Milestone Payments 30 7.3           Gross Profit Split 31
7.4           Gross Profit Reports; Payment 32 7.5           Financial Records
32 7.6           Audit Rights 32 7.7           Tax Matters 33
7.8           Currency Exchange 33 7.9           Late Payments 33
7.10         Third Party Agreements 34

 



 -i- 

 

 



ARTICLE VIII      Term and Termination 34 8.1           Agreement Term 34
8.2           Termination 34 8.3           Effects of Termination 35     ARTICLE
IX        Indemnification; Limitation of Liability 37 9.1           By Bausch
Health 37 9.2           By Eyenovia 38 9.3           Limitation of Liability 39
9.4           Insurance 39     ARTICLE X          Representations and Warranties
and Covenants 39 10.1         Representation of Authority; Consents 39
10.2         No Conflict 40 10.3         Additional Eyenovia Representations and
Warranties 40 10.4         Eyenovia Covenants 43 10.5         Non-Solicitation
43 10.6         Disclaimer of Warranty 43     ARTICLE XI        Confidentiality
44 11.1         Confidential Information 44 11.2         Permitted Disclosure 44
11.3         Publicity; Attribution; Terms of this Agreement; Non-Use of Names
45 11.4         Publications 46 11.5         Term 46 11.6         Return of
Confidential Information 46     ARTICLE XII       GOVERNANCE; Dispute Resolution
47 12.1         Joint Steering Committee 47 12.2         General Purpose 47
12.3         JSC Membership and Meetings 47 12.4         Decision-Making;
Limitations on Authority 48 12.5         Discontinuation of the JSC 48
12.6         Dispute Resolution Process 48 12.7         Arbitration 49
12.8         Injunctive Relief 49 12.9         Continuance of Rights and
Obligations During Pendency of Dispute Resolution 49     ARTICLE
XIII      Miscellaneous 50 13.1         Governing Law 50 13.2         Consent to
Jurisdiction 50 13.3         Waiver of Jury Trial 50 13.4         Assignment and
Successors 50 13.5         Entire Agreement; Amendments 51 13.6         Notices
51 13.7         Force Majeure 52 13.8         Compliance with Laws 52
13.9         Use of Names, Logos or Symbols 52 13.10       Independent
Contractors 52 13.11       Designation of Affiliates 52 13.12       Headings 52
13.13       No Implied Waivers; Rights Cumulative 52 13.14       Severability 53
13.15       Execution in Counterparts 53 13.16       No Third Party
Beneficiaries 53 13.17       Exhibits 53

 



 -ii- 

 

 

Exhibits

 

Exhibit A: Licensed Patent Rights

 

Schedules

 

Schedule 1.9: Assumed Contracts

Schedule 1.10: Atropine Product

Schedule 1.39: Device

Schedule 1.69: Knowledge of Eyenovia

Schedule 1.77: Licensed Marks

Schedule 4.1: Current Estimate of Costs of Goods for Clinical Supply

Schedule 10: Exceptions to Representations and Warranties

 



 -iii- 

 



 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (the “Agreement”) is entered into as of the 9th day of
October, 2020 (the “Effective Date”), by and between Eyenovia, Inc., a Delaware
corporation having an office at 295 Madison Ave., Suite 2400, New York, NY 10017
(“Eyenovia” or “Licensor”), and Bausch Health Ireland Limited, an Ireland
corporation having an office at 3013 Citywest Business Campus, Dublin 34,
Ireland (“Bausch Health” or “Licensee”).

 

WHEREAS, Eyenovia Controls the Licensed IP relating to the Licensed Product (as
defined below); and

 

WHEREAS, Bausch Health wishes to obtain, and Eyenovia wishes to grant, rights to
the Licensed Product in the Licensed Field in the Licensed Territory (each, as
defined below) on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

Definitions

 

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

 

1.1      [ ].

 

1.2      “Accounting Standards” means U.S. GAAP (United States Generally
Accepted Accounting Principles).

 

1.3      “Affiliate” means any Person that, directly or indirectly, controls, is
controlled by or is under common control with a Party. For the purposes of this
Section 1.2, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct the
management and policies of such entity, whether by the ownership of more than
fifty percent (50%) of the voting securities of such entity, by contract or
otherwise. The Parties acknowledge that in the case of certain entities
organized under the laws of certain countries outside of the United States, the
maximum percentage ownership permitted by law for a foreign investor may be less
than fifty percent (50%), and that in such case such lower percentage shall be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management and policies of such entity.

 

1.4      “Agreement” has the meaning set forth in the Preamble.

 

1.5      “Alliance Manager” has the meaning set forth in Section 3.1(g).

 

1.6      [ ].

 



   

 



 

1.7      [ ].

 

1.8      “Annual Gross Profits” means aggregate Gross Profits of Licensed
Products in the Licensed Territory by Bausch Health or its Affiliates or
sublicensees in any Calendar Year.

 

1.9      “Assumed Contracts” means each of those agreements set out in Schedule
1.9 hereto, which agreements shall be assigned to Bausch Health by Eyenovia in
accordance with Section 3.1(f).

 

1.10    “Atropine Product” means Eyenovia’s proprietary microdose formulation of
atropine sulfate that is covered by a Valid Claim of a Licensed Patent Right or
is otherwise covered by the Licensed Know-How, in any and all current and future
strengths, in any and all current or future dosages and for any and all current
or future modes of administration ([ ]), as more fully described on Schedule
1.10, and any and all Improvements thereof made by or on behalf of, or otherwise
Controlled by, Eyenovia or its Affiliates. For greater certainty, the Atropine
Product does not include (i) any atropine sulfate product that is developed
independently by or on behalf of Bausch Health without the use of the Licensed
IP or (ii) any atropine sulfate product that Bausch Health or its Affiliate
otherwise obtains rights to and that has been developed independently and
without the use of the Licensed IP.

 

1.11    “Bankruptcy Code” has the meaning set forth in Section 2.3.

 

1.12    “Bankruptcy Event” means with respect to a Party: (a) the entry of an
order for relief under the Bankruptcy Code (or any other bankruptcy, insolvency,
reorganization, or other similar act or law of any jurisdiction now or hereafter
in effect) by such Party; (b) the commencement of an involuntary proceeding
under the Bankruptcy Code or any other bankruptcy, insolvency, reorganization,
or other similar act or law of any jurisdiction now or hereafter in effect
against such Party, if not dismissed, bonded, or stayed within [ ] ([ ]) [ ]
after such commencement; (c) the making by such Party of a general assignment
for the benefit of creditors; or (d) the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, or trustee of all or substantially
all of the business or property of such Party.

 

1.13    “Bausch Health” has the meaning set forth in the Preamble.

 

1.14    “Bausch Health Indemnified Party” has the meaning set forth in Section
9.2(a).

 

1.15    “BH Parent” means Bausch Health’s ultimate parent company, Bausch Health
Companies Inc.

 

1.16    “Breaching Party” has the meaning set forth in Section 8.2(b).

 

1.17    “Business Day” means a day other than a Saturday, a Sunday, or another
day on which banks are authorized or required to close in New York, New York or
Dublin, Ireland.

 

1.18    “Calendar Quarter” means a calendar quarter ending on the last day of
March, June, September, or December.

 



 2 

 

 



1.19       “Calendar Year” means a period of time commencing on January 1 and
ending on the following December 31.

 

1.20       “Cartridge” means that portion of the Device into which the Atropine
Product is loaded for delivery using the Dispenser Base, as further described on
Schedule 1.39.

 

1.21       “Clinical Supply” has the meaning set forth in Section 4.1(a).

 

1.22       “Clinical Supply Agreement” has the meaning set forth in Section
4.1(a).

 

1.23       “Combination Product” means a finished dosage form containing the
Licensed Product (including the Atropine Product itself) in combination with one
(1) or more other active ingredients, pharmaceutical products or other medical
devices (other than the Device).

 

1.24       “Commercial Launch” means the First Commercial Sale of a Licensed
Product following the receipt of Regulatory Approval.

 

1.25       “Commercial Supply” has the meaning set forth in Section 4.2(c).

 

1.26       “Commercial Supply Agreement” has the meaning set forth in Section
4.2(c).

 

1.27       “Commercialization” or “Commercialize” means any activities directed
to obtaining pricing and/or reimbursement approvals, marketing, promoting,
distributing, importing, offering to sell, and selling a product (including
establishing the price for and booking sales for such product). When used as a
verb, “Commercialize” means to engage in Commercialization.

 

1.28       “Commercially Reasonable Efforts” means, [ ].

 

1.29       “Competing Program” has the meaning set forth in Section 2.5(a).

 

1.30       “Confidential Information” means all confidential or proprietary
documents, technology, Know-How, or other information (whether or not
patentable) disclosed by one Party to the other pursuant to this Agreement or
the Prior Confidentiality Agreement, regardless of its form or medium. The terms
of this Agreement shall be considered each Party’s Confidential Information.

 

1.31       “Control” or “Controlled” means, with respect to any (a) material,
document, item of information, method, data, or other Know-How or (b) Patent
Rights or other Intellectual Property Rights, the possession by a Party or its
Affiliates, whether by ownership or license (other than by licenses granted
under this Agreement), of the ability to grant to the other Party access, a
license, and/or a sublicense as provided herein without requiring the consent of
a Third Party or violating the terms of any agreement or other arrangement with
any Third Party.

 

1.32       “Copyrights” means any copyrights and copyrightable works, including
all rights of authorship, use, publication, reproduction, distribution,
performance transformation, moral rights, rights to create derivative works and
rights of ownership of copyrightable works, and all rights to register and
obtain renewals and extensions of registrations, together with all other
interests accruing by reason of international copyright.

 



 3 

 



 

1.33       “Cost of Goods” means, [ ].

 

1.34       “Cover”, “Covering”, or “Covered” with respect to a product,
technology, process, or method, means that, but for a license granted to a
Person under a Valid Claim of Patent Rights under which such license is granted,
the Development, Manufacture, Commercialization and/or other use of such product
or the practice of such technology, process, or method, by such Person would
infringe such Valid Claim (or, in the case of a Valid Claim that has not yet
issued, would infringe such Valid Claim if it were to issue).

 

1.35       “Default” means: (a) any actual breach, violation, or default; (b)
the existence of circumstances or the occurrence of an event that with the
passage of time or the giving of notice or both would constitute a breach,
violation, or default; or (c) the existence of circumstances or the occurrence
of an event that, with or without the passage of time or the giving of notice or
both, would give rise to a right of termination, renegotiation, acceleration, or
material change of terms.

 

1.36       “Defense” has the meaning set forth in Section 6.5(b).

 

1.37       “Development” or “Develop” means, with respect to a compound or
product, preclinical and clinical drug development activities, including: the
conduct of clinical trials, test method development and stability testing,
toxicology, formulation and delivery system development, process development,
Manufacturing scale-up, development-stage Manufacturing, quality
assurance/quality control procedure development and performance with respect to
clinical materials, statistical analysis and report writing, regulatory affairs,
and all other pre-Regulatory Approval activities. When used as a verb, “Develop”
means to engage in Development.

 

1.38       “Development Costs” means the actual, documented and reasonable costs
incurred by a Party or its Affiliate that are specifically directed (or
reasonably allocable) to the Development of a Licensed Product or a component
thereof (including the Device) and include only [ ].

 

1.39       “Device” means Eyenovia’s proprietary medical device microdose
dispenser, known as Optejet, as further described on Schedule 1.39, that is
covered by a Valid Claim of a Licensed Patent Right or is otherwise covered by
the Licensed Know-How, and any and all Improvements thereof made by or on behalf
of, or otherwise Controlled by, Eyenovia or its Affiliates (including any
Improvements made by or on behalf of Eyenovia as a result of any changes or
further Development of the Device pursuant to Section 3.3 herein). For greater
certainty, (i) the Device shall include both the Dispenser Base and the
Cartridge and (ii) the Device shall include both the First Generation Device and
the Second Generation Device.

 

1.40       “Direct Labor” means [ ].

 

1.41       “Disclosing Party” has the meaning set forth in Section 11.1.

 

1.42       “Dispenser Base” means that portion of the Device that delivers the
Atropine Product (once loaded into the Cartridge), as further described on
Schedule 1.39.

 

1.43       “Effective Date” has the meaning set forth in the Preamble.

 



 4 

 



 

1.44       “Encumbrance” shall mean any lien, mortgage, deed of trust,
right-of-way, right of setoff, assessment, security interest, pledge, lease,
attachment, adverse claim, levy, charge, easement, covenant, restriction,
license, encumbrance or other similar restriction or any conditional sale
contract, title retention contract or other contract to give any of the
foregoing.

 

1.45       “Eyenovia” has the meaning set forth in the Preamble.

 

1.46       “Eyenovia Indemnified Party” has the meaning set forth in Section
9.1(a).

 

1.47       “FDA” means the United States Food and Drug Administration, or a
successor agency thereto.

 

1.48       “First Commercial Sale” means, with respect to a Licensed Product,
the first sale of such Licensed Product to a Third Party by Bausch Health or its
Affiliates or sublicensees in a country in the Licensed Territory following
applicable Regulatory Approval (other than applicable governmental price and
reimbursement approvals) of such Licensed Product in such country. Sales or
transfers of reasonable quantities of Licensed Product for Development purposes,
or for compassionate or similar use, shall not be considered a First Commercial
Sale.

 

1.49       “First Generation Device” means the current version of the Device
having the specifications set forth on Schedule 1.39.

 

1.50       “Floor” has the meaning set forth in Section 6.6(b).

 

1.51       “Force Majeure Event” means an event, act, occurrence, condition, or
state of facts, in each case outside the reasonable control of a Party,
including acts of God; acts of any government; any rules, regulations, or orders
issued by any Governmental Authority or by any officer, department, agency or
instrumentality thereof; fire; storm; flood; earthquake; accident; war;
rebellion; insurrection; riot; terrorism, and invasion, that interfere with the
normal business operations of such Party.

 

1.52       “Generic Product” means either of (1) any pharmaceutical product
(other than the Atropine Product or Licensed Product itself) that (a) is
approved by the Regulatory Authority in such country for at least one indication
for which the Atropine Product obtained Regulatory Approval from the applicable
Regulatory Authority in such jurisdiction (i) through an abbreviated new drug
application as defined in 21 U.S.C. 355(j) (or equivalent outside the United
States) or (ii) as an A-rated therapeutically equivalent product (or the foreign
equivalent thereof), including pursuant to an application under 21 U.S.C.
355(b)(2) (or the foreign equivalent thereof); and (b) is sold in such
jurisdiction by a Third Party that is not a sublicensee of Bausch Health, or (2)
any combination of pharmaceutical and medical device product that (a) contains
(i) the same active pharmaceutical ingredient(s) as the Atropine Product and
(ii) a medical device that is intended to deliver such active pharmaceutical
ingredient(s) in substantially the same manner as the Licensed Product; (b) is
approved by the Regulatory Authority in such regulatory jurisdiction as a freely
substitutable generic for such Licensed Product; and (c) is sold in such
jurisdiction by a Third Party that is not a sublicensee of Bausch Health.

 

1.53       “Global Safety Database” has the meaning set forth in Section 3.5(d).

 



 5 

 



 

1.54       “Governmental Authority” means any court, judicial, legislative,
administrative, or regulatory authority, commission, department, board, bureau,
or body or other government authority or instrumentality or any Person
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to government, whether foreign or domestic, whether
federal, state, provincial, municipal, or other.

 

1.55       “Gross Profit” means, [ ].

 

1.56       “Gross Profit Split Term” has the meaning set forth in Section
7.3(c).

 

1.57       “Health Canada” means Health Canada and any successor Governmental
Authority thereto having substantially the same function.

 

1.58       “Improvements” means: (a) any and all ideas, information, Know-How,
data research results, writings, inventions, discoveries, modifications,
enhancements, derivatives, new uses, developments, techniques, materials,
compounds, products, designs, processes, or other technology or Intellectual
Property Rights, whether or not patentable or copyrightable, in each case, that
involves the use of the Licensed Products or the Device itself and that is an
improvement to then-existing Licensed IP, and is developed by either Party, its
Affiliates, or Third Parties acting on their behalf while performing activities
under this Agreement; and (b) all Patent Rights and other Intellectual Property
Rights in any of the foregoing.

 

1.59       “IND” means an Investigational New Drug Application filed with the
FDA under 21 C.F.R. Part 312 or similar non-United States application or
submission in any country or group of countries for permission to conduct human
clinical investigations.

 

1.60       “Indication” shall mean any disease, condition, or syndrome, or sign
or symptom of, or associated with, a disease or condition.

 

1.61       “Infringement Claim” has the meaning set forth in Section 6.5(a).

 

1.62       “Initial Indication” means the reduction of myopia progression in
children diagnosed with myopia.

 

1.63       “Intellectual Property Rights” means Patent Rights, Know-How,
Copyrights, and other forms of intellectual property.

 

1.64       “Interest Rate” means the prime rate, as reported by The Wall Street
Journal from time to time, plus [ ] or the maximum applicable legal rate, if
less.

 

1.65       “Joint IP” has the meaning set forth in Section 6.1(b).

 

1.66       “Joint Patent Rights” has the meaning set forth in Section 6.1(b).

 

1.67       “JSC” has the meaning set forth in Section 12.1.

 

1.68       “Know-How” means any information, data (including clinical,
non-clinical, analytical, pharmacology, toxicology data), inventions,
discoveries, works of authorship, trade secrets, technology, or materials,
including formulations, molecules, assays, reagents, compounds, compositions,
human or animal tissue, samples or specimens, and combinations or components
thereof, whether or not proprietary or patentable, or public or confidential,
and whether stored or transmitted in oral, documentary, electronic or other
form, including all Regulatory Documentation, but excluding any such information
or materials publicly disclosed in Patent Rights.

 



 6 

 



 

1.69       “Knowledge of Eyenovia” means the actual knowledge of the individuals
listed on Schedule 1.69, in each case, after reasonable investigation or
inquiry.

 

1.70       “Law” means any law, statute, rule, regulation, ordinance, or other
pronouncement having the effect of law, of any federal, national, multinational,
state, provincial, county, city, or other political subdivision, including (a)
good clinical practices and adverse event reporting requirements, guidance from
the International Conference on Harmonization or other generally accepted
conventions, and all other rules, regulations, and requirements of the FDA,
Health Canada, and other applicable Regulatory Authorities, (b) the Foreign
Corrupt Practices Act of 1977, as amended, or any comparable laws in any
country, and (c) all export control laws.

 

1.71       “Licensed Field” means any and all current or future fields of use
with respect to humans and animals.

 

1.72       “Licensed IP” means the Licensed Patent Rights and the Licensed
Know-How.

 

1.73       “Licensed Know-How” means all Know-How (including Improvements) that
(a) is Controlled by Eyenovia or any of its Affiliates as of the Effective Date
or at any time during the Term; and (b) is necessary or useful to Develop,
Manufacture, or Commercialize the Licensed Products (including the Device
itself). Licensed Know-How includes Eyenovia’s interest in any Know-How
constituting Joint IP.

 

1.74       “Licensed Patent Rights” means all Patent Rights owned or Controlled
by Eyenovia as of the Effective Date or at any time during the Term which claim
or are otherwise necessary or useful to practice, use, and exploit the Licensed
Products (including the Device itself) or to Manufacture, Develop, or
Commercialize the Licensed Products (including the Device itself), including
those Patent Rights licensed or sublicensed to Eyenovia from Third Parties, if
any, and those Covering any Improvements. Licensed Patent Rights include
Eyenovia’s interest in any Joint Patent Rights. Without limiting Section
10.3(a), Exhibit A lists all patents and patent applications constituting
Licensed Patent Rights as of the Effective Date. Eyenovia shall update Exhibit A
as necessary from time to time to reflect the then-current patents and patent
applications constituting Licensed Patent Rights.

 

1.75       “Licensed Product” means (i) the Atropine Product (whether alone or
in combination with another pharmaceutical product or medical device (including
any device resulting from changes or Development of the Device by either Party
pursuant to Section 3.3 herein) and whether used in combination with the Device
or not) or (ii) the Device used in combination with the Atropine Product. For
clarity, Licensed Product does not include the Device used in combination with
any other product or compound other than the Atropine Product. For greater
certainty, a Licensed Product includes a Licensed Product approved for human use
or animal use.

 

1.76        “Licensed Territory” means the United States and Canada.

 



7

 

 

1.77       “Licensed Marks” means the Trademarks identified on Schedule 1.77.

 

1.78       “Licensee” has the meaning set forth in the Preamble.

 

1.79       “Licensor” has the meaning set forth in the Preamble.

 

1.80       “Licensor Third Party Agreements” has the meaning set forth in
Section 7.10.

 

1.81       “Licensor Third Party Obligations” has the meaning set forth in
Section 7.10.

 

1.82       “Losses” has the meaning set forth in Section 9.1(a).

 

1.83       “Manufacture” means any and all activities relating to the synthesis,
expression, manufacture, processing, formulation, packaging, labeling,
releasing, holding, testing, quality control, quality assurance, purifying,
finishing, storing, and supplying the bulk and finished product, including
manufacturing process development and scale-up, validation, qualification, and
audit of clinical and commercial manufacturing facilities. When used as a verb,
“Manufacturing” means to engage in Manufacture.

 

1.84       “MicroDose Device” has the meaning set forth in Section 2.5(a).

 

1.85       “NDA” means (a) (i) a New Drug Application submitted to the FDA, or
any successor application or procedure, as more fully defined in 21 C.F.R. §
314.50 et. seq., or (ii) any non-United States counterpart of such a New Drug
Application, and (b) all supplements and amendments, including supplemental New
Drug Applications (and any non-United States counterparts) that may be filed
with respect to the foregoing.

 

1.86       “Negative Gross Profit” means, with respect to a Calendar Quarter,
the amount of Bausch Health’s Gross Profit less than Zero U.S. Dollars ($0).

 

1.87       “Net Sales” means, [ ]:

 

(i)       [ ];

 

(ii)      [ ];

 

(iii)     [ ];

 

(iv)     [ ];

 

(v)      [ ];

 

(vi)     [ ];

 

(vii)    [ ];

 

(viii)   [ ]; and

 

(ix)     [ ].

 

[ ].

 



8

 

 

1.88       “Non-Breaching Party” has the meaning set forth in Section 8.2(b).

 

1.89       “Overhead” means [ ].

 

1.90       “Party” means Bausch Health or Eyenovia. “Parties” means Bausch
Health and Eyenovia.

 

1.91       “Patent Rights” means all patents and patent applications in any
country in the Licensed Territory, including any continuations,
continuations-in-part, divisions, provisionals, or any substitute applications,
any patent issued with respect to any such patent applications, any reissue,
reexamination, renewal, or extension (including any supplemental protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent; provided, however, that
for the purposes of the license granted hereunder by Licensor to Licensee for
Manufacturing and related activities, “Patents” will include patents and patent
applications in any country in the world excluding Afghanistan, Bahrain,
Bangladesh, Bhutan, Brunei, Burma, Cambodia, China (including Hong Kong, Macao
and Taiwan), Cyprus, East Timor India, Indonesia, Japan, Laos, Malaysia,
Maldives, Mongolia, Myanmar, Nepal, North Korea, Pakistan, Philippines, Papua
New Guinea, Singapore, Sri Lanka, South Korea, Thailand, Uzbekistan, and
Vietnam.

 

1.92       “Patent Term Extension” means any patent term extension, adjustment,
or restoration or supplemental protection certificates.

 

1.93       “Payments” has the meaning set forth in Section 7.7.

 

1.94       “Person” means any natural person, general or limited partnership,
corporation, limited liability company, limited liability partnership, firm,
association, or organization or other legal entity.

 

1.95       “Pharmacovigilance Agreement” has the meaning set forth in Section
3.5(d).

 

1.96       “Prior Confidentiality Agreement” means that certain Confidentiality
Agreement, executed by and between BH Parent and Eyenovia on or about [ ].

 

1.97       “Publication” means any publication in a scientific journal, any
abstract to be presented to any scientific audience, any presentation at any
scientific conference, including slides and texts of oral or other public
presentations, any other scientific presentation, and any other oral, written,
or electronic disclosure directed to a scientific audience which pertains to the
Licensed Products.

 

1.98       “Receiving Party” has the meaning set forth in Section 11.1.

 

1.99       “Regulatory Approval” means, with respect to a Licensed Product in
any country or jurisdiction, any approval, registration, license, or
authorization from a Regulatory Authority in a country or other jurisdiction
that is necessary to market and sell such Licensed Product in such country or
jurisdiction.

 



9

 

 

1.100       “Regulatory Authority” means, with respect to a country, the
regulatory authority or regulatory authorities of such country with authority
over the testing, manufacture, use, storage, importation, promotion, marketing,
pricing or sale of a pharmaceutical product in such country.

 

1.101       “Regulatory Documentation” means, with respect to the Licensed
Products, all INDs, NDAs, and other regulatory applications submitted to any
Regulatory Authority, Regulatory Approvals, pre-clinical and clinical data and
information, regulatory materials, drug dossiers, master files (including Drug
Master Files, as defined in 21 C.F.R. 314.420 and any non-United States
equivalents), and any other reports, records, regulatory correspondence, and
other materials relating to the Licensed Product, or required to Develop,
Manufacture, or Commercialize the Licensed Products, including any information
that relates to pharmacology, toxicology, chemistry, Manufacturing and controls
data, batch records, safety and efficacy, and any safety database. For clarity,
Regulatory Documentation includes all documentation and correspondence with the
FDA or any other Governmental Authority with respect to the Licensed Products.

 

1.102       “Right of Reference or Use” means a “Right of Reference or Use” as
that term is defined in 21 C.F.R. §314.3(b), and any non-United States
equivalents.

 

1.103       “Rules” has the meaning set forth in Section 12.7.

 

1.104       “SEC” means the United States Securities and Exchange Commission.

 

1.105       “Second Generation Device” means the version of the Device to be
Developed by Eyenovia pursuant to the terms of this Agreement and having the
specifications set forth on Schedule 1.39.

 

1.106       [ ].

 

1.107       “Severed Clause” has the meaning set forth in Section 13.14.

 

1.108       “Senior Officers” has the meaning set forth in Section 12.6.

 

1.109       “Term” has the meaning set forth in Section 8.1.

 

1.110       “Third Party” means any Person other than a Party or any of its
Affiliates.

 

1.111       “Third Party CMO” has the meaning set forth in Section 4.2(a).

 

1.112       “Third Party Infringement” has the meaning set forth in Section
6.4(a).

 

1.113       “Third Party License” has the meaning set forth in Section 6.6(a).

 

1.114       “Trademark” means any word, name, symbol, color, shape, designation
or any combination thereof, including any trademark, service mark, trade name,
brand name, sub-brand name, trade dress, product configuration, program name,
delivery form name, certification mark, collective mark, logo, tagline, slogan,
design or business symbol, that functions as an identifier of source or origin,
whether or not registered and all statutory and common law rights therein and
all registrations and applications therefor, together with all goodwill
associated with, or symbolized by, any of the foregoing.

 



10

 

 

1.115       “Transferred IND” means [ ].

 

1.116       “Valid Claim” means (a) a claim of a pending patent application
included within the Licensed Patents that has not been (i) abandoned, finally
rejected or expired without the possibility of appeal or re-filing or (ii)
pending for more than [ ] ([ ]) [ ] since such claim was first presented to the
patent authority; and (b) a claim of an issued patent within the Licensed
Patents that has not expired or been abandoned, or been revoked, held invalid or
unenforceable by a patent office, court, or other governmental agency of
competent jurisdiction in a final and non-appealable judgment (or judgment from
which no appeal was taken within the allowable time period).

 

1.117       Construction. In construing this Agreement, unless expressly
specified otherwise:

 

(a)       references to Sections, Exhibits, and Schedules are to sections of,
and schedules and exhibits to, this Agreement;

 

(b)       except where the context otherwise requires, use of either gender
includes the other gender, and use of the singular includes the plural and vice
versa;

 

(c)       headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

 

(d)       any list or examples following the word “including” shall be
interpreted without limitation to the generality of the preceding words;

 

(e)       the word “or” will not be exclusive, unless the context otherwise
requires;

 

(f)       all references to “dollars” or “$” herein shall mean U.S. Dollars; and

 

(g)       each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof. In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.

 

ARTICLE II

 
Licenses

 

2.1              Licenses Granted by Eyenovia to Bausch Health. Subject to the
terms of this Agreement, Eyenovia hereby grants Bausch Health an exclusive
(including as to Eyenovia and its Affiliates) license, with the right to
sublicense (subject to Section 2.2), under the Licensed IP: (a) in the Licensed
Territory, to Develop, Manufacture, and Commercialize the Licensed Products in
the Licensed Field; and (b) outside of the Licensed Territory, to Develop and
Manufacture the Licensed Products, solely to Commercialize Licensed Products in
the Licensed Field in the Licensed Territory. For greater certainty, the grant
of the exclusive license in this Section 2.1 shall grant Bausch Health (i) the
exclusive right under the Licensed IP to Develop, Manufacture and Commercialize
in or for the Licensed Territory the Atropine Product, either alone, in
combination with the Device or as a Combination Product, and (ii) the exclusive
right (but excluding Eyenovia), subject to Section 3.3, to Develop, Manufacture
and Commercialize in or for the Licensed Territory the Device itself, but solely
for use with or in combination with the Atropine Product. Nothing in this
Section 2.1 shall grant Bausch Health the right to Develop, Manufacture or
Commercialize the Device for use with or in combination with any other
pharmaceutical product or active pharmaceutical ingredient (other than the
Atropine Product). Upon request from Bausch Health, Eyenovia shall use
commercially reasonable efforts to (i) assist Bausch Health in obtaining rights
to Manufacture the Licensed Product in any country which is excluded from the
Licensed Patent Rights, and (ii) [ ].

 



11

 

 

2.2              Sublicense Rights.

 

(i)                 Bausch Health may sublicense (including in multiple tiers)
the rights granted to it by Eyenovia under this Agreement at any time with
Eyenovia’s prior written approval, such approval not to be unreasonably
withheld; provided that Bausch Health may sublicense such rights to its
Affiliates at any time without the consent of Eyenovia. Each sublicense granted
by Bausch Health pursuant to this Section 2.2 will be subject to this Agreement
and, in the case of sublicenses to a Third Party, subject to a written agreement
between Bausch Health and such sublicensee that will contain provisions
consistent with the terms and conditions of this Agreement. Notwithstanding any
sublicense, Bausch Health shall remain primarily liable to Eyenovia for the
performance of all of its obligations under, and its compliance with all
provisions of, this Agreement. Upon the granting by Bausch Health of a
sublicense to an approved sublicensee pursuant to this Section 2.2 (other than
to an Affiliate of Bausch Health), Bausch Health shall promptly (and no less
than [ ] ([ ]) [ ] after execution) provide Eyenovia with a copy of the executed
sublicense agreement and shall provide Eyenovia with copies of any subsequent
amendments thereto within [ ] ([ ]) [ ] of the execution of such amendment;
provided that Bausch Health may redact any confidential or sensitive information
contained in any such sublicense agreement or amendment thereto that is not
necessary to confirm compliance with this Agreement. With respect to any
sublicense granted to an Affiliate, Bausch Health shall provide Eyenovia with
written notice of such sublicense within [ ] ([ ]) [ ] of granting the
sublicense to such Affiliate.

 

(ii)              To the extent that Eyenovia is granted any licenses or rights
by Bausch Health under the terms of this Agreement, Eyenovia may sublicense
(including in multiple tiers) the rights granted to it by Bausch Health under
this Agreement at any time with Bausch Health’s prior written approval, such
approval not to be unreasonably withheld; provided that Eyenovia may sublicense
such rights to its Affiliates at any time without the consent of Bausch Health.
Each sublicense granted by Eyenovia to a Third Party pursuant to this Section
2.2 will be subject to this Agreement and, in the case of sublicenses to a Third
Party, a written agreement between Eyenovia and such sublicensee that will
contain provisions consistent with the terms and conditions of this Agreement.
Notwithstanding any sublicense, Eyenovia shall remain primarily liable to Bausch
Health for the performance of all of its obligations under, and its compliance
with all provisions of, this Agreement. Upon the granting by Eyenovia of a
sublicense to an approved sublicensee pursuant to this Section 2.2 (other than
to an Affiliate of Eyenovia), Eyenovia shall promptly (and no less than [ ] ([
]) [ ] after execution) provide Bausch Health with a copy of the executed
sublicense agreement and shall provide Bausch Health with copies of any
subsequent amendments thereto within [ ] ([ ]) [ ] of the execution of such
amendment; provided that Eyenovia may redact any confidential or sensitive
information contained in any such sublicense agreement or amendment thereto that
is not necessary to confirm compliance with this Agreement. With respect to any
sublicense granted to an Affiliate, Eyenovia shall provide Bausch Health with
written notice of such sublicense within [ ] ([ ]) [ ] of granting the
sublicense to such Affiliate.

 



12

 

 

2.3              Section 365(n) of The Bankruptcy Code. All rights and licenses
granted under or pursuant to any section of this Agreement, including the
licenses granted under this Article II, are and will otherwise be deemed to be
for purposes of Section 365(n) of the United States Bankruptcy Code (Title 11,
U.S. Code), as amended (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined in Section 101(35A) of the Bankruptcy Code.
The Parties will retain and may fully exercise all of their respective rights
and elections under the Bankruptcy Code. Each Party agrees that the other Party,
as licensee of such rights under this Agreement, will retain and may fully
exercise all of its rights and elections under the Bankruptcy Code or any other
provisions of applicable Law outside the United States that provide similar
protection for “intellectual property.” The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a Party under
the Bankruptcy Code or analogous provisions of applicable Law outside the United
States, the other Party will be entitled to a complete duplicate of (or complete
access to, as the other (non-bankrupt) Party deems appropriate) such
intellectual property and all embodiments of such intellectual property, which,
if not already in such Party’s possession, will be promptly delivered to it upon
such Party’s written request thereof. Any agreements supplemental hereto will be
deemed to be “agreements supplementary to” this Agreement for purposes of
Section 365(n) of the Bankruptcy Code.

 

2.4              No Implied Licenses. Except as expressly provided in Section
2.1 and 3.1(c), all rights in and to the Licensed IP, and any other Patent
Rights or Know-How of Eyenovia and its Affiliates, are hereby retained by
Eyenovia and its Affiliates. Except as expressly set forth in Sections 4.1(b)
and 4.2(b), all rights in and to all Patent Rights and Know-How of Bausch Health
and its Affiliates are hereby retained by Bausch Health and its Affiliates.

 

2.5              Competing Program.

 

(a)               During the period commencing on the Effective Date and ending
on the [ ] ([ ]) [ ], Eyenovia shall not, and shall ensure that its Affiliates
will not, directly or indirectly (independently or for or with any Third Party),
including through the grant or receipt of any license to or from any Third
Party, engage in [ ], or (ii) [ ], in each case, without the prior written
consent of Bausch Health, which consent may be granted or withheld in the sole
discretion of Bausch Health (each, a “Competing Program”). As used in this
Section 2.5 (a), [ ]. Notwithstanding the first sentence of this Section 2.5(a),
[ ] [ ] ([ ]) [ ] [ ], then the provisions of this Section 2.5 shall remain in
effect for as long as [ ].

 

(b)               Each Party acknowledges and agrees that: (i) if, at the time
of enforcement of any covenant or agreement set forth in this Section 2.5, a
court shall hold that the duration or scope stated herein is unreasonable under
circumstances then existing, the maximum duration or scope under such
circumstances shall be substituted for the stated duration or scope and the
court shall be allowed to revise the restrictions contained herein to cover the
maximum period and scope permitted by applicable Law; and (ii) if the courts of
any one (1) or more of such jurisdictions hold any covenant or agreement set
forth in this Section 2.5 unenforceable in whole or in part, such determination
shall not bar or in any way adversely affect the rights of any Party hereto to
equitable relief and remedies hereunder in courts of any other jurisdiction as
to breaches or violations of any covenant or agreement set forth in this Section
2.5, such covenants and agreements being, for this purpose, severable into
diverse and independent covenants and agreements.

 



13

 

 

(c)               In the event that Eyenovia or its Affiliates acquires a Third
Party or a portion of the business of a Third Party (whether by merger, stock
purchase, purchase of assets, or other means) that is, prior to such
acquisition, conducting a Manufacturing, Development, or Commercialization
program that, if conducted by Eyenovia at such time, would be a Competing
Program, Eyenovia will use commercially reasonable efforts to divest such
Competing Program promptly following the closing of such acquisition, and in any
event will complete such divestment within [ ] ([ ]) [ ] after the closing of
such acquisition. Such Party will not be deemed in breach of Section 2.5(a) with
respect to such Competing Program so long as it complies with the terms of this
Section 2.5(c).

 

(d)               In the event that Eyenovia or its Affiliates is acquired by a
Third Party (whether by merger, stock purchase, purchase of assets, or other
means) that is, prior to such acquisition, conducting a Manufacturing,
Development, or Commercialization program involving a [ ] that, if conducted by
Eyenovia at such time, would be a Competing Program, Eyenovia (or its successor
entity) will use commercially reasonable efforts to divest (or cause the
divestiture of) such Competing Program promptly following the closing of such
acquisition, and in any event will complete (or will cause to be completed) such
divestment within [ ] ([ ]) [ ] after the closing of such acquisition. Such
Party will not be deemed in breach of Section 2.5(a) with respect to such
Competing Program so long as it complies with the terms of this Section 2.5(d).

 

2.6              No Harmful Actions. If Bausch Health believes that Eyenovia is
taking or intends to take any action with respect to the Device or the Licensed
Product that could have a material adverse effect on the Licensed Product in the
Licensed Field in the Licensed Territory, Bausch Health may bring the matter to
the attention of Eyenovia, and the Parties shall discuss in good faith to
resolve such concern. Without limiting the foregoing, unless the Parties
otherwise agree, unless expressly permitted or required hereunder: (a) Eyenovia
shall not communicate with any Regulatory Authority having jurisdiction in the
Licensed Territory respecting the Device or the Licensed Product in the Licensed
Field, unless so ordered by such Regulatory Authority, in which case Eyenovia
shall immediately notify Bausch Health of such order; and (b) Eyenovia shall not
submit any Regulatory Submissions or seek Regulatory Approvals for the Device or
the Licensed Products in the Licensed Field in the Licensed Territory.

 

2.7              Right of First Negotiation. If, within [ ] ([ ]) [ ] [ ],
Bausch Health has not commenced Development of [ ] [ ] [ ], then, at the request
of Eyenovia, the Parties shall meet to discuss, acting reasonably and in good
faith, the potential Development of [ ], whether by Bausch Health or Eyenovia or
jointly between the Parties, including the allocation of responsibilities, any
cost-sharing and other financial terms. If the Parties mutually agree to proceed
with the Development of [ ], then the Parties shall amend this Agreement
accordingly, if necessary. If the Parties cannot mutually agree on whether to
proceed with the Development of [ ], then Eyenovia shall have no rights to
Develop (or Manufacture or Commercialize) [ ] and Bausch Health shall not be
required to Develop (or Manufacture or Commercialize) [ ]; provided that, Bausch
Health shall retain rights to [ ].

 



14

 

 

ARTICLE III

INFORMATION TRANSFER; Development; Regulatory Matters

 

3.1              Information Transfer.

 

(a)               Initial Information Transfer to Bausch Health. (A) Within a
reasonable period not to exceed [ ] ([ ]) [ ] after the Effective Date, Eyenovia
shall provide to Bausch Health, in a mutually-agreed upon format and without
further financial consideration, the clinical data, the Regulatory Documentation
and other material Know-How included in the Licensed Know-How; and (B) during
the Term, Eyenovia shall make its relevant personnel reasonably available to
Bausch Health, at reasonable times during Eyenovia’s normal business hours and
upon reasonable prior notice, to answer any questions or provide instruction as
reasonably requested by Bausch Health concerning the information delivered
pursuant to this Section 3.1 or otherwise in connection with Development of
Licensed Products.

 

(b)               Continuing Information Transfer to Bausch Health. On an
ongoing basis, from time to time during the Term, as reasonably requested by
Bausch Health, Eyenovia shall provide to Bausch Health, in a mutually
agreed-upon format, the clinical data and other material Know-How included in
the Licensed Know-How to the extent not provided previously pursuant to Section
3.1(a)(i).

 

(c)               Right of Reference or Use. Eyenovia hereby grants to Bausch
Health for use in connection with any activities under this Agreement, a Right
of Reference or Use to any and all Regulatory Documentation Controlled by
Eyenovia during the Term relating to Licensed Products or the Device, and agrees
to sign, and cause its Affiliates to sign, any instruments reasonably requested
by Bausch Health in order to effect such grant.

 

(d)               Applicability of Bankruptcy Code. For the avoidance of doubt,
rights granted under this Article III shall be deemed to be a license of rights
to “intellectual property” as defined in Section 101 (35A) of the Bankruptcy
Code and shall otherwise be subject to Section 2.3.

 

(e)               Transfer of Regulatory Filings. Subject to the terms and
conditions of this Agreement, Bausch Health will own all Regulatory Approvals
for Licensed Products in the Licensed Territory, including the Transferred IND.
On the Effective Date or such later date as requested by Bausch Health (not to
exceed [ ]), Eyenovia shall (or shall cause its Affiliate to) assign and
transfer to Bausch Health (or Bausch Health’s designated Affiliate) the
Transferred IND (and all of Eyenovia’s and its Affiliates rights, interest and
title therein, free and clear of all Encumbrances). In connection therewith, on
the Effective Date or such later date as requested by Bausch Health pursuant to
the preceding sentence, each Party shall submit to the FDA letters (in a form
reasonably agreed to by the Parties) relating to the transfer of the Transferred
IND. Bausch Health and Eyenovia each agree to use all Commercially Reasonable
Efforts to take all actions required by the FDA to effect the transfer of the
Transferred IND from Eyenovia to Bausch Health (or Bausch Health’s designated
Affiliate) and further agree to cooperate with each other in order to effectuate
the foregoing transfer of the Transferred IND. Until such time as the
Transferred IND is effectively transferred and assigned to Bausch Health,
Eyenovia shall keep the Transferred IND active and current and maintained in
accordance with Applicable Laws.

 



15

 

 

(f)                Assignment of Assumed Contracts.

 

(i)               As of the Effective Date (or within [ ] ([ ]) [ ] thereafter
if requested by Eyenovia), Eyenovia shall assign to Bausch Health (or its
designated Affiliate), and Bausch Health (or its designated Affiliate) shall
assume, the Assumed Contracts (and the rights and obligations thereunder arising
after the Effective Date); provided however that Bausch Health shall not assume
or agree to pay, discharge, or perform any liabilities or obligations relating
to the period prior to the Effective Date or actual date of assignment and
assumption, if later, including any such liabilities arising out of any breach
by Eyenovia or its Affiliates of any provision of any Assumed Contract. In
connection herewith, as of the Effective Date, the Parties (or their respective
Affiliates) shall execute an assignment and assumption agreement with respect to
such Assumed Contracts, in a form to be agreed upon by the Parties, acting
reasonably and good faith.

 

(ii)              Notwithstanding anything herein to the contrary, if the
assignment or assumption of all or any portion of any rights or obligations
under any Assumed Contract shall require the consent of any other party thereto
or any other Third Party that has not been obtained prior to the Effective Date,
this Agreement shall not constitute an agreement to assign or otherwise transfer
any rights or obligations under any such Assumed Contract if an attempted
assignment without any such consent would constitute a breach or violation
thereof. If any such Third Party consent is not obtained prior to the Effective
Date, Eyenovia will continue to use its commercially reasonable efforts to
obtain such Third Party consents after the Effective Date. Pending assignment to
Bausch Health, Eyenovia shall use good faith efforts to cooperate with Bausch
Health after the Effective Date to provide to Bausch Health substantially
equivalent benefits under or with respect to the applicable Assumed Contract as
to which the requisite Third Party consent has not been obtained or for which
Eyenovia has, pursuant to Section 3.1(f)(i) requested that the assignment occur
within [ ] ([ ]) [ ] after the Effective Date. Upon obtaining the requisite
consent, Eyenovia shall promptly assign, or cause to be assigned, such Assumed
Contract to Bausch Health hereunder. Until such time as the Assumed Contracts
are effectively transferred and assigned to Bausch Health, Eyenovia shall comply
with its obligations under the Assumed Contracts and shall not modify, amend,
terminate or waive any rights under the Assumed Contracts, without the prior
written consent of Bausch Health.

 

(g)               Alliance Managers. Promptly after the Effective Date, each
Party shall appoint (and notify the other Party of the identity of) a
representative having the appropriate qualifications to act as its alliance
manager under this Agreement (“Alliance Manager”). The Alliance Managers will
serve as the primary contact points between the Parties regarding the activities
contemplated by this Agreement. The Alliance Managers will facilitate the flow
of information and otherwise promote communication, coordination, and
collaboration between the Parties. Each Party may replace its Alliance Manager
by written notice to the other Party. For greater certainty, the obligation to
maintain an Alliance Manager and the roles and responsibilities of the Alliance
Managers shall survive the dissolution of the JSC.

 



16

 

 

3.2              Conduct of Development Activities.

 

(a)               From and after the Effective Date, Bausch Health will, subject
to the terms of this Agreement (including Sections 3.2(b) and 3.3), be solely
responsible and have sole decision-making authority, at its expense, for the
Development of Licensed Products (including the Device itself) in the Licensed
Field in the Licensed Territory.

 

(b)               Promptly following the Effective Date, Eyenovia shall, and
shall cause its Affiliates to transfer control to Bausch Health of any and all
ongoing clinical and non-clinical studies and trials involving Licensed Products
in the Licensed Territory being conducted by or on behalf of Eyenovia or its
Affiliates as of the Effective Date. Notwithstanding the foregoing, at the
reasonable request of Bausch Health, Eyenovia shall continue to conduct some or
all of such clinical and/or non-clinical studies and trials and assist in any
related Development activities (including any related regulatory activities with
respect to the Licensed Product) for up to [ ] ([ ]) [ ] to enable such transfer
to be completed without interruption of any such clinical or non-clinical study
or trial and Bausch shall reimburse Eyenovia for all of its Development Costs
incurred in connection with such transitional activities. In the event that
Eyenovia continues to conduct clinical and/or non-clinical studies and trials
and perform such additional Development and regulatory activities pursuant to
this Section 3.2(b), Eyenovia shall take direction from Bausch Health with
respect to the conduct of such studies and trials and shall conduct such studies
and trials in accordance with the instructions of Bausch Health and in
compliance with applicable Law.

 

(c)               Diligence. Bausch Health shall use Commercially Reasonable
Efforts to Develop [ ]. For greater certainty, [ ] shall satisfy Bausch Health’s
obligations under this Section 3.2(c).

 

(d)               All data (including pre-clinical, clinical, technical,
chemical, safety, and scientific data and information), know-how and other
results generated by, or on behalf of, Bausch Health or resulting from or in
connection with the conduct of Bausch Health’s Development activities (including
such data, know-how and results generated by Eyenovia on behalf of Bausch Health
pursuant to its Development activities under Section 3.2(b) above) shall be
owned solely and exclusively by Bausch Health, provided that, ownership of such
data shall not limit Bausch’s obligations under the Pharmacovigilance Agreement.

 

3.3              Development of and Changes to the Device.

 

(a)               Development of Device. If, in connection with the Regulatory
Approval for the Licensed Product in either country in the Licensed Territory,
the applicable Regulatory Authority requires that additional Development work be
completed on the Device in connection with or as a condition of granting or
maintaining such Regulatory Approval, then Eyenovia will conduct any such
additional Development activities on the Device, at its own expense. In
addition, if a Regulatory Authority in the Licensed Territory requires that
Development work be completed on the Device on a post-Regulatory Approval basis,
then Eyenovia will conduct any such post-approval Development at its own cost.
Nothing in this Section 3.3(a) shall diminish or otherwise limit the license
grant to Bausch Health under Section 2.1. In particular, Bausch Health shall
have the right, but not the obligation, to Develop the Device for the Licensed
Product in the Licensed Territory.

 



17

 



 

(b)               Second Generation Device. In addition to its Development
obligations under Section 3.3(a), Eyenovia shall be responsible for Developing
the Second Generation Device, such Development activities to be completed prior
to the Commercial Launch of the first Licensed Product. The Second Generation
Device must conform to the specifications and other requirements set out on
Schedule 1.39 and any deviations from or updates to these specifications and
requirements and any other changes to the Second Generation Device must be
approved in writing by both Parties. Eyenovia shall keep Bausch Health
reasonably informed of the status and progress of the Development of the Second
Generation Device. If Eyenovia fails to complete the Development of the Second
Generation Device and to have the Second Generation Device ready for dosing in
patients by [ ], then Bausch Health shall have the right, but not the
obligation, to assume any remaining Development activities with respect to the
Development of the Second Generation Device and Eyenovia shall reimburse Bausch
Health for its reasonable costs in completing such Development activities.

 

(c)               Changes to the Device.

 

(i)                 Required Changes. In the event that (a) a Regulatory
Authority in the Licensed Territory requires a change to the Device in
connection with the Regulatory Approval of a Licensed Product in the Licensed
Field in the Licensed Territory, or (b) a Regulatory Authority in the Licensed
Territory requires a change to the Device in order for Bausch Health to continue
to Develop, Manufacture or Commercialize a Licensed Product then the Parties
shall meet to discuss any such necessary changes to the Device and Eyenovia
shall promptly implement such changes to the Device, at its cost.

 

(ii)              Requested Changes. Other than as set forth in Section
3.5(c)(i), if Bausch Health reasonably requests that Eyenovia modify or
otherwise make changes to the Device, either in connection with Regulatory
Approval under Section 3.3 (a) or at any time thereafter, Eyenovia shall discuss
such changes in good faith and, if mutually agreed, shall modify or make changes
to the Device, provided that, Bausch Health will be solely responsible for all
Development Costs incurred by Eyenovia to implement any such changes conducted
under this Section 3.5(c)(ii); provided that, in agreeing to implement such
changes, Eyenovia will provide to Bausch Health a budget setting out its good
faith estimate of the Development Costs it expects to incur in connection with
implementing such change and Eyenovia will use good faith efforts to adhere to
such budget. If, following such good faith discussions, Eyenovia decides not to
modify or make such changes to the Device, then Bausch Health shall have the
right to make such changes to the Device, at its own cost.

 

(d)               Unique Device. Eyenovia acknowledges and agrees that it is the
intention of the Parties that the Device will be unique to the Atropine Product
in the Licensed Field in the Licensed Territory. As a result, in developing the
Device, Eyenovia shall ensure that (i) [ ] and (ii) [ ]. Eyenovia (or its
Affiliates or licensees) shall not be permitted to use or Commercialize (and
shall not grant rights to a Third Party to use or Commercialize) and shall not
otherwise supply to a Third Party (i) [ ], or (ii) [ ]. In addition, Eyenovia
(or its Affiliates or licensees) shall not be permitted to use or Commercialize
(and shall not grant rights to a Third Party to use or Commercialize) and shall
not otherwise supply to a Third Party [ ] in the Licensed Field in the Licensed
Territory.

 



18

 

 

3.4              Cost of Development Activities.

 

(a)               Other than as set out in Section 3.4(b), Eyenovia shall be
financially responsible for Development Costs associated with activities
conducted prior to the Effective Date in connection with the Licensed Product
and Bausch Health shall be financially responsible for the Development Costs
associated with activities conducted following the Effective Date in connection
with the Licensed Product in the Licensed Territory. To the extent that any
Development Costs relate to both the periods before and after the Effective
Date, promptly following the Effective Date, the Parties shall determine the
portion of such Development Costs that relate to the period prior to the
Effective Date, which shall be the responsibility of Eyenovia, and the portion
of such Development Costs that relate to the period on or after to the Effective
Date, which shall be the responsibility of Bausch Health. If the Parties are not
able to determine the period to which such Development Costs relates, then,
promptly following the Effective Date, the Parties shall, acting in good faith,
agree on a fair and reasonable allocation between the Parties of such
Development Costs.

 

(b)               Notwithstanding Section 3.4(a), Eyenovia shall be financially
responsible for the Development Costs associated with activities conducted by or
on behalf of Eyenovia pursuant to Section 3.3, prior to or after the Effective
Date, in connection with the development of the Device. Bausch Health shall be
responsible for the costs of the Development activities it conducts on the
Device after the Effective Date. For greater certainty, Bausch Health shall only
be responsible for the Development Costs incurred by Eyenovia for those
Development and related activities that are expressly stated in Section 3.3 to
be at Bausch Health’s costs or that Bausch Health otherwise expressly requests
that Eyenovia conduct. Other than as set out in Section 3.3, any Development
Costs incurred by Eyenovia that are not incurred in connection with Development
activities requested by or otherwise consented to by Bausch Health shall be paid
by Eyenovia (and not reimbursed by Bausch Heath).

 

3.5              Regulatory Matters Related to Licensed Products.

 

(a)               Regulatory Strategies and Submissions. Bausch Health shall (i)
determine the regulatory plans and strategies for the Licensed Products in the
Licensed Field in the Licensed Territory, (ii) be responsible for making all
regulatory submissions and filings with respect to the Licensed Products in the
Licensed Field in the Licensed Territory (either itself or through its
Affiliates, sublicensees, or distributors), and (iii) be responsible for
obtaining and maintaining Regulatory Approvals for the Licensed Product in the
Licensed Field in the Licensed Territory in the name of Bausch Health or its
Affiliates, sublicensees, or distributors. As between the Parties, Bausch Health
shall own all right, title and interest in all Regulatory Approvals for sale of
the Licensed Product in the Licensed Field in the Licensed Territory and all
related Regulatory Documentation. Eyenovia shall (x) determine the regulatory
plans and strategies for the Licensed Products outside the Licensed Territory,
(y) be responsible for making all regulatory submissions and filings with
respect to the Licensed Products outside the Licensed Territory (either itself
or through its Affiliates, sublicensees, or distributors), and (z) be
responsible for obtaining and maintaining Regulatory Approvals for the Licensed
Product outside the Licensed Territory in the name of Eyenovia or its
Affiliates, sublicensees, or distributors. As between the Parties, Eyenovia
shall own all right, title and interest in all Regulatory Approvals for sale of
the Licensed Product outside the Licensed Territory and all related Regulatory
Documentation. Each Party shall keep the other Party informed in connection with
the preparation of all Regulatory Documentation, Regulatory Authority review of
Regulatory Documentation, and Regulatory Approvals, annual reports, annual
re-assessments, and variations and labeling, in each case with respect to the
Licensed Products in or outside the Licensed Territory, as applicable; provided,
that each Party shall have the right to redact any information to the extent not
related to the Licensed Products or that otherwise is confidential, proprietary,
or competitive in nature. Unless already the Confidential Information of a
Party, any information disclosed pursuant to this Section 3.5(a) shall be the
Confidential Information of the disclosing Party.

 



19

 

 

(b)               Regulatory Meetings. Bausch Health shall be responsible for
interfacing, corresponding, and meeting with the applicable Regulatory
Authorities, including the FDA and Health Canada, regarding the Licensed
Products with respect to the Licensed Field in the Licensed Territory. Eyenovia
shall be responsible for interfacing, corresponding, and meeting with applicable
Regulatory Authorities regarding the Licensed Products outside the Licensed
Territory.

 

(c)               Transferred IND. Until such time as the Transferred IND is
transferred and assigned to Bausch Health, Eyenovia shall, sufficiently in
advance of any submission or correspondence to the applicable Regulatory
Authority regarding the Licensed Product in the Licensed Field in the Licensed
Territory, provide Bausch Health with all materials relating to such
correspondence and obtain Bausch Health’s prior written approval of such
correspondence prior to making such correspondence.

 

(d)               Global Safety Database; Pharmacovigilance Agreement. Within [
] ([ ]) [ ] of the Effective Date, the Parties shall negotiate, acting
reasonably and in good faith, and execute a pharmacovigilance agreement for the
Licensed Products with customary terms and conditions (the “Pharmacovigilance
Agreement”). The Pharmacovigilance Agreement shall, among other things, govern
cooperation between the Parties that will enable each of them to comply with its
respective obligations under applicable Laws with regard to adverse event data
collection, analysis, and reporting and to enable each Party to satisfy its duty
of care. Eyenovia shall establish, hold, and maintain the global safety
databases for each Licensed Product (and the Device itself) (the “Global Safety
Database”) into which it shall enter information on all adverse events
concerning such Licensed Products occurring anywhere in the world and reported
to either of the Parties, in accordance with the Pharmacovigilance Agreement.

 

(e)               Recalls. The Parties shall immediately contact each other in
the event that either Party has reason to believe that the recall or product
withdrawal of the Licensed Product may be necessary. The Parties shall, in good
faith, acting reasonably, cooperate and coordinate on the process for such
recall or Licensed Product withdrawal prior to its implementation. Subject to
the terms of the Pharmacovigilance Agreement, Bausch Health shall be responsible
for the administration and implementation, at its cost, of any recall or product
withdrawal with respect to the Licensed Product in the Licensed Field in the
Licensed Territory and Eyenovia shall be responsible for the administration and
implementation, at its cost, of any recall or product withdrawal with respect to
the Licensed Product outside the Licensed Field or outside the Licensed
Territory. In the event of any dispute between the Parties as to whether a
recall or product withdrawal of the Licensed Product is required or advisable or
the process for such recall or product withdrawal of the Licensed Product, then
Bausch Health shall have the final decision-making authority with respect to
recalls or product withdrawals of the Licensed Product in the Licensed Territory
and Eyenovia shall have the final decision-making authority with respect to
recalls or product withdrawals of the Licensed Product outside the Licensed
Territory.

 



20

 

 

3.6              Development and Regulatory Support by Eyenovia. At the request
of Bausch Health, Eyenovia shall support Bausch Health in the Development of and
seeking Regulatory Approval for the Licensed Product (including the Device) in
the Licensed Territory by providing certain assistance, activities and services
as agreed by the Parties. Such support shall include, but not be limited to, (i)
Eyenovia making available its relevant personnel to Bausch Health, at reasonable
times during Eyenovia’s normal business hours and upon reasonable prior notice,
to answer any questions, advise on or provide instruction as reasonably
requested by Bausch Health concerning the Development of or Regulatory Approval
for Licensed Products and Device, and (ii) reviewing and commenting on
Regulatory Documentation or correspondence from or to the Regulatory Authorities
relating to the Licensed Product and Device and the Regulatory Approval thereof.

 

ARTICLE IV

Clinical and Commercial Supply

 

4.1              Clinical Supply.

 

(a)               As soon as reasonably practicable but in no event later than [
] ([ ]) [ ] following the Effective Date, the Parties shall negotiate in good
faith and enter into a clinical supply agreement (the “Clinical Supply
Agreement”) for the supply by Eyenovia to Bausch Health of Licensed Products for
use in clinical and non-clinical studies and trials and other Development
activities with respect to the Licensed Product (including the Atropine Product
and the Device) in the Licensed Territory (the “Clinical Supply”), such Clinical
Supply to include both the First Generation Device and the Second Generation
Device. The Clinical Supply Agreement shall include such terms and conditions as
are reasonable and customary for similar clinical supply agreements in the
pharmaceutical industry; provided, that the Clinical Supply Agreement shall in
no event require Bausch Health to pay Eyenovia any amounts in excess of [ ] ([
]%) of Eyenovia’s actual Cost of Goods of Manufacturing or having Manufactured
the Clinical Supply. The current estimate of Eyenovia’s Cost of Goods for the
Manufacture of the Clinical Supply is set forth on Schedule 4.1 hereto. In
connection with the negotiation and execution of the Clinical Supply Agreement,
the Parties will also negotiate and execute any ancillary agreements necessary
for or desirable in connection with the Clinical Supply, including a quality
agreement containing customary and industry-standard quality terms.

 

(b)               Notwithstanding the above, at Bausch Health’s sole discretion,
Bausch Health may elect to have the Clinical Supply (or a component of the
Clinical Supply, including the Atropine Product and/or the Device) Manufactured
by one of its Affiliates or a Third Party CMO, including the Third Party CMO(s)
used by Eyenovia. If Bausch Health elects to have the Clinical Supply
Manufactured by an Affiliate or a Third Party CMO, then, upon the request of
Bausch Health, Eyenovia shall (i) provide a technology transfer to Bausch
Health’s Affiliate or its Third Party CMO(s) for purposes of Manufacturing the
Clinical Supply or (ii) permit and facilitate Bausch Health’s contracting
directly with the Third Party CMO(s) that currently Manufacture Licensed Product
for Clinical Trials in order for Bausch Health to source Clinical Supply for
clinical use. Such technology transfer shall include the transfer of all
material clinical data and Manufacturing Know-How included in the Licensed
Know-How that is necessary or useful for Manufacture of the Clinical Supply.
Bausch Health shall reimburse Eyenovia for its reasonable, out-of-pocket costs
incurred in connection with such technology transfer; provided that Eyenovia
shall be responsible for its own costs relating solely to the technology
transfer of the Device. Eyenovia agrees to sign, and cause its Affiliates to
sign, any documents or instruments reasonably requested by Bausch Health in
order to permit Bausch Health or its Affiliates to engage Eyenovia’s Third Party
CMO(s) in accordance with this Section 4.1(b). If, in the conduct of
Manufacturing the Licensed Product, Bausch Health or any Third Party CMO
develops any Improvements to the Manufacturing Know-How included in the Licensed
Know-How that is necessary or useful for Manufacture of the Licensed Products
for Commercial use, Bausch Health shall (i) disclose such Improvements to
Eyenovia (provided that, in the case of Improvements developed by a Third Party
CMO, Bausch Health has the right to disclose such improvements to Eyenovia) and
(ii) grant Eyenovia a non-exclusive, worldwide, right and license (with the
right to sublicense, subject to Section 2.2(b)) to use such Improvements in
connection with the Manufacture of Licensed Products for sale outside the
Licensed Territory (provided that, in the case of Improvements developed by a
Third Party CMO, such Third Party CMO has granted rights to Bausch Health to
such Improvements, including the right to sublicense such Improvements to
Eyenovia).

 



21

 

 

4.2              Commercial Supply; Tech Transfer.

 

(a)               Bausch Health shall have the right to Manufacture, itself or
through its Affiliates, or have Manufactured by Eyenovia or a Third Party
contract manufacturing organization(s) (“Third Party CMO(s)”), including the
Third Party CMO(s) used by Eyenovia, bulk or finished Licensed Products
(including the Atropine Product and the Device) for Commercial use in accordance
with this Agreement.

 

(b)               If Bausch Health determines to Manufacture itself (or through
its Affiliates) or have Manufactured by a Third Party CMO its commercial supply
of the Licensed Product (including the Atropine Product and/or the Device),
then, upon the request of Bausch Health, Eyenovia shall (a) provide a technology
transfer to Bausch Health, its Affiliates, or its Third Party CMO(s) for
purposes of Manufacturing Licensed Products for Commercial use or (b) permit and
facilitate Bausch Health’s contracting directly with the Third Party CMO(s) that
Manufactured Licensed Product for Clinical Trials in order for Bausch Health to
source Licensed Product for Commercial use. Such technology transfer shall
include the transfer of all material clinical data and Manufacturing Know-How
included in the Licensed Know-How that is necessary or useful for Manufacture of
the Licensed Products for Commercial use. Bausch Health shall reimburse Eyenovia
for its reasonable, out-of-pocket costs incurred in connection with such
technology transfer; provided that Eyenovia shall be responsible for its own
costs relating solely to the technology transfer of the Device. Eyenovia agrees
to sign, and cause its Affiliates to sign, any documents or instruments
reasonably requested by Bausch Health in order to permit Bausch Health or its
Affiliates to engage Eyenovia’s Third Party CMO(s) in accordance with this
Section 4.2. If, in the conduct of Manufacturing the Licensed Product, Bausch
Health or any Third Party CMO develops any Improvements to the Manufacturing
Know-How included in the Licensed Know-How that is necessary or useful for
Manufacture of the Licensed Products for Commercial use, Bausch Health shall (i)
disclose such Improvements to Eyenovia (provided that, in the case of
Improvements developed by a Third Party CMO, Bausch Health has the right to
disclose such improvements to Eyenovia) and (ii) grant Eyenovia a non-exclusive,
worldwide, right and license (with the right to sublicense, subject to Section
2.2(b)) to use such Improvements in connection with the Manufacture of Licensed
Products for sale outside the Licensed Territory (provided that, in the case of
Improvements developed by a Third Party CMO, such Third Party CMO has granted
rights to Bausch Health to such Improvements, including the right to sublicense
such Improvements to Eyenovia).

 



22

 

 

(c)               If Bausch Health determines to have Eyenovia Manufacture its
commercial supply of the Licensed Product (including the Atropine Product and/or
the Device), then the Parties shall promptly negotiate in good faith and enter
into a commercial supply agreement (the “Commercial Supply Agreement”) for the
supply by Eyenovia to Bausch Health of the Licensed Product (or component
thereof) for Commercial use in the Licensed Territory (the “Commercial Supply”).
The Commercial Supply Agreement shall include such terms and conditions as are
reasonable and customary for similar commercial supply agreements in the
pharmaceutical industry; provided, that the Commercial Supply Agreement shall in
no event require Bausch Health to pay Eyenovia any amounts in excess of [ ]. In
connection with the negotiation and execution of the Commercial Supply
Agreement, the Parties will also negotiate and execute any ancillary agreements
necessary for or desirable in connection with the Commercial Supply, including a
quality agreement containing customary and industry-standard quality terms.

 

(d)               For clarity, this Section 4.2 shall not limit the license
granted by Eyenovia to Bausch Health with respect to the Manufacture of Licensed
Product.

 

ARTICLE V

 
Commercialization

 

5.1              Commercialization Responsibilities. During the Term, Bausch
Health will be solely responsible, at its sole cost and expense, for
Commercializing all Licensed Products in the Licensed Field in the Licensed
Territory. All decisions regarding Commercialization of the Licensed Products in
the Licensed Field in the Licensed Territory, including the design, sale,
pricing, distribution, branding, marketing and promotion of the Licensed
Products in the Licensed Field in the Licensed Territory under this Agreement,
shall be within the sole discretion of Bausch Health and its Affiliates.

 

5.2              Commercialization Diligence. During the Term, Bausch Health
shall use Commercially Reasonable Efforts to Commercialize [ ].

 

5.3              Trademarks.

 

(a)               Bausch Health shall have the non-exclusive right, but not the
obligation, to use the Licensed Marks in connection with the Development,
Manufacture and Commercialization of Licensed Products in the Licensed Field in
the Licensed Territory; provided that, in its sole discretion, Bausch Health may
also use other Trademarks of its selection and/or its own corporate Trademarks
in connection with such Development, Manufacture and Commercialization of
Licensed Products in the Licensed Field in the Licensed Territory (provided,
that no such Trademark shall contain the word “Eyenovia”). Eyenovia shall own
all rights in and to all Licensed Marks in the Licensed Territory and shall
register and maintain the Licensed Marks in the Licensed Territory, at
Eyenovia’s cost and expense. Bausch Health shall own all rights in and to all
other Trademarks (other than the Licensed Marks) used in the Development,
Manufacture and Commercialization of the Licensed Products in the Licensed Field
in the Licensed Territory and shall register and maintain such Trademarks in the
Licensed Territory, at Bausch Health’s cost and expense. During the Term, Bausch
Health agrees (i) to not do anything inconsistent with Eyenovia’s ownership of
the Licensed Marks, (ii) to comply with any terms of use for such Licensed Marks
mutually agreed to by the Parties, and (iii) that any goodwill associated with
the use of Licensed Marks by Bausch Health shall inure solely to the benefit of
Eyenovia.

 



23

 

 

(b)               At the request of Bausch Health, Eyenovia shall apply for the
registration of [ ], in the name of Eyenovia and at Eyenovia’s cost and expense.
Once such application has been made [ ], such Trademark will become a Licensed
Mark for the purposes of this Agreement and Schedule 1.77 shall be automatically
amended accordingly and the terms of Section 5.3(a) above shall apply to such
Trademark.

 

(c)               Eyenovia hereby grants to Bausch the right (and Bausch Health
shall hereby have the right, but not the obligation) to apply for the
registration of, register and maintain [ ] in the Licensed Territory, in the
name of Bausch Health and at Bausch Health’s cost and expense, for use in the
Development, Manufacture and Commercialization of the Licensed Products in the
Licensed Field in the Licensed Territory. As between the Parties, Bausch Health
shall own all rights in and to such Trademarks. During the Term, Eyenovia (and
its Affiliates) shall not apply for the registration of or register [ ] in the
Licensed Territory nor shall it grant a Third Party the right or license to use,
apply for the registration of or register [ ] in the Licensed Territory.

 

5.4              Unauthorized Sales.

 

(a)               Unauthorized Sales by Bausch Health. Bausch Health shall, and
shall cause its Affiliates and sublicensees to, distribute, market, promote,
offer for sale and sell Licensed Products only in the Licensed Territory. Bausch
Health shall not, and shall not permit its Affiliates or sublicensees to,
distribute, market, promote, offer for sale or sell Licensed Products (i) to any
Person outside the Licensed Territory or (ii) to any Person that Bausch Health
or its Affiliates or sublicensees, as applicable, knows (A) is likely to
distribute, market, promote, offer for sale or sell Licensed Products outside
the Licensed Territory or assist another Person to do so, or (B) has directly or
indirectly distributed, marketed, promoted, offered for sale or sold Licensed
Products outside the Licensed Territory or assisted another Person to do so. If
Bausch Health or its Affiliates or sublicensees receives any orders for Licensed
Products for outside the Licensed Territory, it shall promptly refer such orders
to Eyenovia.

 

(b)               Unauthorized Sales by Eyenovia. Eyenovia shall, and shall
cause its Affiliates and licensees to, distribute, market, promote, offer for
sale and sell Licensed Products only outside the Licensed Territory. Eyenovia
shall not, and shall not permit its Affiliates or licensees to, distribute,
market, promote, offer for sale or sell Licensed Products (i) to any Person
other than outside the Licensed Territory or (ii) to any Person that Eyenovia or
its Affiliates or licensees, as applicable, knows (A) is likely to distribute,
market, promote, offer for sale or sell Licensed Products for use in the
Licensed Territory or assist another Person to do so, or (B) has directly or
indirectly distributed, marketed, promoted, offered for sale or sold Licensed
Products for use in the Licensed Territory or assisted another Person to do so.
If Eyenovia or its Affiliates or licensees receives any orders for Licensed
Products for use in the Licensed Territory, it shall promptly refer such orders
to Bausch Health.

 



24

 

 

ARTICLE VI

Intellectual Property Ownership,
Protection, and Related Matters

 

6.1              Inventorship; Ownership.

 

(a)               Inventorship. Inventorship of Improvements conceived or
reduced to practice during the course of the performance of activities pursuant
to this Agreement shall be determined in accordance with the patent Laws of the
United States.

 

(b)               Ownership. As between the Parties, all Improvements made or
created by a Party’s or any of its Affiliates’ employees, independent
contractors, or consultants, in the course of conducting activities under this
Agreement, together with all Intellectual Property Rights therein, shall be
owned by such Party. Subject to Section 3.2(d), all Improvements made or created
jointly by each Party’s (or any of its Affiliates’) employees, independent
contractors, or consultants, in the course of conducting activities under this
Agreement, together with all Patent Rights therein (“Joint Patent Rights”),
shall be jointly owned by the Parties and are “Joint IP”. Joint IP shall be
owned jointly by Eyenovia and Bausch Health on the basis of an undivided
interest without a duty to account to the other Party and shall be deemed to be
Controlled by each Party. Notwithstanding anything to the contrary herein, each
Party shall have the right to use such Joint IP, or license such Joint IP to its
Affiliates or any Third Party, or sell or otherwise transfer its interest in
such Joint IP to its Affiliates or a Third Party, in each case without the
consent of the other Party, so long as such use, sale, license, or transfer is
subject to the licenses granted pursuant to this Agreement and is otherwise
consistent with this Agreement. Each Party hereby authorizes and grants the
other Party its permission and consent to assume, directly or through its
authorized agents, attorneys, or representatives, the responsibilities set forth
in Section 6.2.

 

6.2              Prosecution and Maintenance of Patent Rights.

 

(a)               Licensed Patent Rights in the Licensed Territory. Eyenovia
shall have the obligation to file, prosecute, and maintain the Licensed Patent
Rights and Joint Patent Rights in the Licensed Territory, at Eyenovia’s expense.
Eyenovia shall keep Bausch Health reasonably informed of the status of such
Licensed Patent Rights and Joint Patent Rights in the Licensed Territory and
shall consult with Bausch Health on the prosecution strategy for such Licensed
Patent Rights and Joint Patent Rights in the Licensed Territory and shall
consider Bausch Health’s reasonable comments. Eyenovia shall promptly provide
Bausch Health with all material correspondence received from any patent
authority in the Licensed Territory in connection with respect to any Licensed
Patent Rights or Joint Patent Rights and shall promptly provide Bausch Health
with drafts of all proposed material filings and correspondence to any patent
authority in the Licensed Territory with respect to any such Licensed Patent
Rights or Joint Patent Rights for Bausch Health’s review and comment prior to
the submission of such proposed filings and correspondences and shall use
reasonable efforts to incorporate Bausch Health’s reasonable comments.

 



25

 

 

(b)               Eyenovia shall not be permitted to decline to file, prosecute,
or maintain any Licensed Patent Rights or Joint Patent Rights in any country of
the Licensed Territory, or allow any Licensed Patent Rights or Joint Patent
Rights to lapse in any country of the Licensed Territory, without the prior
written consent of Bausch Health. If Bausch Health does provide its consent and
Eyenovia declines to file, prosecute, or maintain any Licensed Patent Rights or
Joint Patent Rights in any country of the Licensed Territory, or desires to
allow any Licensed Patent Rights or Joint Patent Rights to lapse in any country
of the Licensed Territory, then:

 

(i)               Eyenovia shall provide Bausch Health with reasonable written
notice of such decision so as to permit Bausch Health to decide whether to file,
prosecute, or maintain such Licensed Patent Rights or Joint Patent Rights in the
Licensed Territory and to take any necessary action.

 

(ii)              Following notice from Eyenovia pursuant to Section 6.2(b)(i),
Bausch Health may, by providing prompt written notice thereof to Eyenovia,
assume control of the filing, prosecution, and/or maintenance of such Licensed
Patent Rights or Joint Patent Rights in the name of the owner(s) of such
Licensed Patent Rights or Joint Patent Rights, at Bausch Health’s expense.

 

(c)               Licensed Patent Rights outside the Licensed Territory.
Eyenovia shall have the sole right to file, prosecute, and maintain Licensed
Patent Rights outside the Licensed Territory, at its expense. Bausch Health
shall have no right to be consulted or comment on filings outside the Licensed
Territory, unless such filings would reasonably be likely to give rise to
substantive arguments, comments, or remarks that could reasonably be seen as
impacting the Infringement Claims, Defenses or Licensed Patent Rights in the
Licensed Territory.

 

(d)               Patent Term Extensions. Bausch Health may, in consultation
with Eyenovia, select which, if any, Licensed Patent Rights for which a Patent
Term Extension is to be sought or obtained with respect to the Licensed Products
in the Licensed Territory.

 

6.3              Patent Marking. If permitted, Eyenovia shall, and shall cause
its Affiliates, distributors, and licensees, to: (a) mark the Licensed Products
(and any other products covered by the Licensed Patents) with the number of each
issued patent under the Licensed Patent Rights that apply to the Licensed
Product or such other product; and (b) comply with the patent marking statutes
in each country in which the Licensed Products or such other products are
Manufactured.

 

6.4              Third Party Infringement.

 

(a)               Notice. Each Party shall promptly provide the other Party with
written notice reasonably detailing any known or alleged infringement by a Third
Party of any Licensed Patent Rights in the Licensed Territory, and of any
declaratory judgment, opposition, or similar action alleging the invalidity,
unenforceability, or non-infringement of any such Licensed Patent Rights
(collectively “Third Party Infringement”) in the Licensed Territory.

 



26

 

 

(b)               Enforcement. Eyenovia shall have the first right to determine
and control a course of action designed to curtail such Third Party
Infringement, whether legal or commercial in the Licensed Territory, in
connection with the Third Party Infringement, at its own expense, as it
reasonably determines appropriate; provided that, in all cases, Eyenovia shall
consult with Bausch Health prior to taking any material action and shall
consider Bausch Health’s reasonable comments in making a determination to
commence such material action and in its strategy with respect to such material
action. In the event such course of action includes litigation, Eyenovia shall
keep Bausch Health reasonably informed (and shall consult with Bausch Health and
shall consider Bausch Health’s reasonable comments) as to any legal or
commercial courses of action it pursues pursuant to this Section 6.4(b). In
addition, in the event such course of action includes litigation, at the
reasonable request of Eyenovia, Bausch Health shall be obligated to join as a
party to such proceedings, to be represented by Eyenovia’s counsel (other than
to the extent that Bausch Health cannot reasonably be jointly represented by
Eyenovia’s counsel because of a conflict that leaves Bausch Health without
representation and requires that Bausch Health obtain its own counsel). If
Bausch Health elects to engage its own counsel, it shall have the right to do
so, at its sole cost, provided that, if Bausch Health engages its own counsel at
the request of Eyenovia or because of a conflict, the reasonable fees and
related costs of one such separate counsel as such separate counsel is
reasonably approved by Eyenovia shall be reimbursed by Eyenovia. At the request
of Eyenovia, Bausch Health shall provide reasonable assistance to Eyenovia in
connection therewith, including by executing reasonably appropriate documents
and cooperating in discovery. Any recoveries resulting from such an action
relating to a claim of Third Party Infringement first shall be applied to
reimburse the Parties’ costs in connection with the Third Party Infringement,
with the balance retained by Bausch Health and deemed Net Sales for the purpose
of calculating the split of Gross Profits due to Eyenovia pursuant to Section
7.3.

 

(c)               Nothing herein shall restrict Bausch Health, at its own
expense, from exercising any right to bring proceedings against any Third Party
in the event that Eyenovia elects not to pursue an alleged Third Party
Infringement, in which case any recoveries resulting from such an action
relating to a claim of Third Party Infringement first shall be applied to
reimburse the Parties’ costs in connection with the Third Party Infringement,
with the balance retained by Bausch Health and deemed Net Sales for the purpose
of calculating the split of Gross Profits due to Eyenovia pursuant to Section
7.3; provided that, to the extent the Third Party Infringement relates to a
Licensed Patent covering the Device (other than a Third Party Infringement
involving a Generic Product of the Licensed Product), then Bausch Health shall
be entitled to retain [ ]% of such balance (and such amounts will not be deemed
Net Sales). At the request of Bausch Health, Eyenovia shall provide reasonable
assistance to Bausch Health in connection therewith, including by executing
reasonably appropriate documents, cooperating in discovery, and joining as a
party to the action. In the event that Eyenovia elects not to pursue an alleged
Third Party Infringement and Bausch Health elects to pursue such Third Party
Infringement, then Eyenovia covenants that it will not (and will direct its
Affiliates, directors, officers, employees, licensees and sublicensees not to)
sue or otherwise seek damages or other recourse from Bausch Health (or its
affiliates and its and their officers, directors, employees or advisors) in
connection with Bausch Health’s conduct of any proceedings involving such Third
Party Infringement and/or any losses, costs, damages, fees, or expenses incurred
by Eyenovia as a result of such Third Party Infringement or the result thereof,
provided that, this sentence shall not limit Eyenovia’s rights to reimbursement
of its costs in connection with the Third Party Infringement as set forth in
this Section.

 

27

 



 

6.5              Defense of Infringement Claims.

 

(a)               If a Party becomes aware of any actual or potential claim
alleging that the actual or planned Development, Manufacture or
Commercialization of the Licensed Product in the Licensed Territory infringes,
misappropriates, or otherwise violates any Intellectual Property Rights of a
Third Party (or would if carried out) (each, an “Infringement Claim”), then such
Party will notify the other Party as promptly as possible following the receipt
of service of process in such action, suit, or proceeding, or the date on which
such Party becomes aware that such action, suit, or proceeding has been
instituted.

 

(b)               Defense. As between the Parties, Eyenovia shall have the first
right to defend against any such Infringement Claim (irrespective of whether
such Infringement Claim was brought against Bausch Health, Eyenovia or any of
their respective Affiliates, subcontractors, suppliers, licensors,
(sub-)licensees or customers), including directing all aspects, stages, motions,
and proceedings of litigation, as well as bringing any counter-claims against
the Infringement Claim (collectively, “Defense”).

 

(c)               The Parties shall cooperate in relation to any such Defense as
follows:

 

(i)                Prior to undertaking any action of Defense, Eyenovia shall
notify Bausch Health in writing and shall, upon Bausch Health’s request, discuss
with Bausch Health in good faith the applicable Infringement Claim and the
Defense strategy Eyenovia wishes to pursue;

 

(ii)              Eyenovia shall give due consideration to Bausch Health’s
comments with respect to any items discussed pursuant to Section 6.5(c)(i)
above, but shall have the final decision-making authority on all aspects of such
Defense;

 

(iii)              If Eyenovia decides to undertake a Defense after giving due
consideration to Bausch Health’s comments, Eyenovia shall control the Defense
against the Infringement Claim;

 

(iv)             Eyenovia shall keep Bausch Health reasonably informed of all
material developments in connection with any such Infringement Claim or Defense,
including providing Bausch Health with copies of draft and filed filings,
motions, pleadings and other material submissions and communications (including
oral communications) with the relevant judicial authority relating to such
Infringement Claim or Defense, sufficiently in advance, where reasonable, for
Bausch Health to comment on such Infringement Claim or such Defense;

 

(v)               Eyenovia shall give due consideration to Bausch Health’s
comments with respect to the Infringement Claim or the Defense given under
Section 6.5(c)(iv) above, but shall have the final decision-making authority as
to whether to incorporate such comments;

 

(vi)             Upon Eyenovia’s request, Bausch Health shall cooperate in any
such Defense, including, if requested by Eyenovia, by being joined as a party
and hereby agrees to be joined;

 

(vii)             Eyenovia shall not enter into a settlement that imposes a
financial obligation upon Bausch Health or any of its Affiliates,
subcontractors, suppliers, licensors or (sub- )licensees or which limits any of
their rights in any Licensed IP without Bausch Health’s prior written consent,
and in any such settlement Eyenovia shall always take into consideration the
interest of Bausch Health; and

 



28

 

 

(viii)        Bausch Health shall be jointly represented in any Defense by
Eyenovia’s counsel (such counsel to be mutually agreed upon by both Parties,
acting reasonably and in good faith, provided that, if the Parties are unable to
agree on a counsel, Eyenovia shall have the right to appoint such counsel);
provided that Bausch Health has the right to be represented in any Defense by
its own counsel, at its sole cost; provided that if Bausch Health cannot
reasonably be jointly represented by Eyenovia’s counsel because of a conflict
that leaves Bausch Health without representation and requires Bausch Health to
obtain its own counsel, subject to Eyenovia’s reasonable approval of such
counsel, in which case the reasonable attorney fees and costs for Bausch Health
shall be reimbursed by Eyenovia.

 

(d)               Nothing herein shall restrict Bausch Health, at its own
expense, from exercising any right to defend against any such Infringement Claim
in the event that Eyenovia elects not to defend any Infringement Claim. In the
event that Eyenovia elects not to defend an Infringement Claim and Bausch Health
elects to defend such Infringement Claim, then Eyenovia covenants that it will
not (and will direct its Affiliates, directors, officers, employees, licensees
and sublicensees not to) sue or otherwise seek damages or other recourse from
Bausch Health (or its affiliates and its and their officers, directors,
employees or advisors) in connection with Bausch Health’s conduct of any Defense
of such Infringement Claim and/or any losses, costs, damages, fees, or expenses
incurred by Eyenovia as a result of such Infringement Claim or its Defense or
the result thereof, provided that, this sentence shall not limit Eyenovia’s
rights to reimbursement of its costs in connection with an Infringement Claim in
accordance with Section 6.5(e).

 

(e)               All monies recovered upon the final judgment or settlement of
any Infringement Claim or Defense shall accrue to Bausch Health and shall first
be allocated to reimburse the Parties for their respective costs and expenses in
making such recovery (other than those costs and expenses expressly required to
be paid by a Party itself). Any remainder after such reimbursement shall be
regarded as Net Sales for the purposes of Section 7.3; provided that, where
Bausch Health has exercised its right to defend any such Infringement Claim, to
the extent the Infringement Claim relates to the Device (other than an
Infringement Claim involving a Generic Product of the Licensed Product), Bausch
Health shall be entitled to retain [ ]% of any such remainder (and such amounts
will not be deemed Net Sales).

 

6.6              Third Party Licenses.

 

(a)               If Bausch Health or its Affiliates or sublicensees are subject
to any claim or proceeding (including an Infringement Claim) and Bausch Health
(after consultation with Eyenovia) in good faith reasonably believes that it is
necessary to obtain a license under any Patent Rights or Know-How of a Third
Party that would be infringed or be deemed misappropriated or otherwise violated
by the Development, Manufacture, or Commercialization of the Licensed Products
in the Licensed Field in the Licensed Territory (including as a result of a
decision by the applicable court or arbiter that such Third Party Intellectual
Property Rights have been infringed), then Bausch Health shall have the right to
negotiate and execute a license agreement (a “Third Party License”). The mere
existence of a claim or proceeding alone shall not constitute the basis for a
good faith, reasonable belief of Bausch Health that such Third Party License is
required; provided that Bausch Health may consider, among other things, the
merits of such claim and/or the relative economic benefit of pursuing a
proceeding or obtaining a license.

 



29

 

 

(b)               Without limiting Bausch Health’s rights under Article IX and
notwithstanding any other provision of this Agreement, Bausch Health shall be
entitled to deduct up to [ ] ([ ]%]) of the damages, royalties, milestone
payments, or other payments paid or payable to such Third Party in respect of
such claim or proceeding or pursuant to such Third Party License from the
royalties and milestone payments payable by Bausch Health to Eyenovia hereunder;
provided that, in no event shall any royalties, milestone payments or other
payments payable by Bausch Health to Eyenovia hereunder be reduced by more than
[ ] ([ ]%) (the “Floor”). Notwithstanding the foregoing sentence, the Floor
shall not apply to the extent such damages, royalties, milestone payments, or
other payments paid or payable to such Third Party in respect of such claim or
proceeding or pursuant to such Third Party License relate to Patent Rights or
Know-How of a Third Party that would be infringed or be deemed misappropriated
or otherwise violated by the Development, Manufacture, or Commercialization of
the Device itself, [ ]. Any damages, royalties, milestone payments, or other
payments paid or payable to such Third Party which cannot be deducted in
accordance with this Section 6.6 in a given Calendar Quarter shall be carried
forward and Bausch Health shall be entitled to deduct such amounts from payments
to Eyenovia in future Calendar Quarters in accordance with this Section 6.6(b).

 

ARTICLE VII

 
Financial Provisions

 

7.1              License Fee. In partial consideration of the rights granted to
Bausch Health hereunder, within three (3) Business Days following the Effective
Date, Bausch Health shall pay to Eyenovia, via electronic wire transfer in
immediately available funds, a one-time, non-creditable, non-refundable license
fee of Ten Million U.S. Dollars (US $10,000,000).

 

7.2              Milestone Payments.

 

(a)               Bausch Health shall pay Eyenovia the following non-refundable,
non-creditable, one (1)-time milestone payments after the first achievement by
Bausch Health, its Affiliates, or its sublicensees of the corresponding
milestone events set forth below:

 

Development Milestone Event Milestone Payment [  ] US $[  ] [  ] US $[  ]

 

(b)               Notwithstanding any other provision of this Agreement, none of
the payments listed in this Section 7.2, shall be payable more than once, and,
subject to the foregoing, each shall be payable at the first achievement of a
milestone event for a Licensed Product and shall not be payable again if
subsequently another Licensed Product achieves the same milestone event.

 

30

 

 

(c)               Bausch Health shall pay to Eyenovia, by wire transfer to an
account designated by Eyenovia, any milestone payment(s) required under Section
7.2 within [ ] ([ ]) [ ] after the end of any Calendar Quarter in which the
corresponding milestone event(s) is achieved.

 

7.3              Gross Profit Split.

 

(a)               During the Gross Profit Split Term, with respect to each
Calendar Year, Bausch Health shall pay to Eyenovia a portion of the Annual Gross
Profit for such Calendar Year based on the following percentages:

 

Annual Gross Profits of Licensed Products Split of Gross Profits Payable to
Eyenovia [  ] [  ]% [  ] [  ]% [  ] [  ]%

 

For clarity, each gross profit rate set forth in the table immediately above
shall only be applied to the Annual Gross Profits within the applicable gross
profit split range. For example, Gross Profit split due to Eyenovia for Annual
Gross Profits of $[ ] would be calculated as follows:

 

Royalty = $[  ] * [  ]  = $[  ]   $[  ] * [  ]  = $[  ]   $[  ] * [  ]  = $[  ]
    $[  ]

 

(b)               Negative Gross Profit. In the event that, in any Calendar
Quarter, there is applicable Negative Gross Profit, then, in calculating the
Gross Profit in subsequent Calendar Quarter(s), the Gross Profit for such
subsequent Calendar Quarter shall be reduced by an amount equal to any
applicable Negative Gross Profit that has not been previously applied to reduce
Gross Profit.

 

(c)               Gross Profit Split Term. On a country-by-country and Licensed
Product-by-Licensed Product basis, Bausch Health shall make the payments under
Section 7.3(a) on the Gross Profit of such Licensed Product in such country in
the Licensed Territory during the period of time beginning on the First
Commercial Sale of such Licensed Product in such country in the Licensed
Territory and ending on the later of (i) the date of expiration of the last
Valid Claim of the Licensed Patent Rights that Covers such Licensed Product in
such country in the Licensed Territory, and (ii) ten (10) years after First
Commercial Sale of such Licensed Product in such country in the Licensed
Territory (the “Gross Profit Split Term”). Notwithstanding the foregoing, in the
event that the Gross Profit Split Term continues in a country solely due to
Section 7.3(c)(ii) (i.e., in such country the Licensed Product is no longer
Covered by a Valid Claim of the Licensed Patent Rights), then the portion of the
Gross Profit in such country for such Licensed Product payable by Bausch Health
to Eyenovia under Section 7.3(a) shall be reduced by [ ] ([ ]%). Upon the
expiration of the Gross Profit Split Term with respect to a Licensed Product in
a country in the Licensed Territory, the licenses granted by Eyenovia to Bausch
Health pursuant to Section 2.1 shall be deemed to be fully paid-up, perpetual,
and irrevocable with respect to such Licensed Product in such country.

 



31

 

 

(d)               Launch of Generic Product. Upon the launch of a Generic
Product to a Licensed Product in any country in the Licensed Territory, the
Gross Profit Split Term for such Licensed Product in such country in the
Licensed Product shall [ ].

 

7.4              Gross Profit Reports; Payment.

 

(a)               Commencing with the First Commercial Sale of the Licensed
Product in the Licensed Territory, within [ ] ([ ]) [ ]] after the end of each
Calendar Quarter, Bausch Health shall deliver to Eyenovia a written report
setting forth in reasonable detail, the calculation of (a) the aggregate Net
Sales achieved for Licensed Products in such Calendar Quarter (including a
description of invoiced gross sales prices and all deductions), (b) the
aggregate Gross Profit for such Licensed Products for such Calendar Quarter,
including a calculation of COGS, for such Calendar Quarter, (c) any Negative
Gross Profit applied during such Calendar Quarter, and (d) the calculation of
the portion of the Gross Profit owing by Bausch Health to Eyenovia pursuant to
Section 7.3 for such Calendar Quarter.

 

(b)               Payments of the applicable Gross Profit split shall be made by
Bausch Health, on a quarterly basis, to the bank account indicated by Eyenovia
within [ ] ([ ]) [ ] after the end of the applicable Calendar Quarter.

 

7.5              Financial Records. Bausch Health shall maintain, and shall
ensure that its Affiliates maintain, records, in sufficient detail to support
calculations, which shall be complete and accurate and shall fully and properly
reflect all Net Sales, Cost of Goods and Gross Profits (and Negative Gross
Profits) indicated in the quarterly reports described in Section 7.4(a). Bausch
Health will maintain such records for at least [ ] ([ ]) [ ] following the end
of the Calendar Year to which they pertain. Such books of accounts shall be kept
at the principal place of business of the financial personnel with
responsibility for preparing and maintaining such records. With respect to Gross
Profit split, such records shall be in sufficient detail to support calculations
of the split of Gross Profit due to Eyenovia. The provisions of this Section 7.5
shall survive the expiration or termination of this Agreement for [ ] ([ ]) [ ].

  

7.6              Audit Rights. Upon reasonable written request of Eyenovia, no
more than once per Calendar Year, Bausch Health shall make all records
reasonably necessary to verify the accuracy of its reports pursuant to Section
7.4(b) for up to the [ ] ([ ]) [ ] immediately prior to the date of such request
available for inspection by an independent auditor of an internationally
recognized auditing firm during standard business hours, selected by Eyenovia
and agreed to by Bausch Health, acting reasonably. The same records may not be
audited more than once pursuant to this Section 7.6. If the auditor concludes
that additional amounts were owed by Bausch Health to Eyenovia during the
audited period, then Bausch Health shall pay any such additional amounts to
Eyenovia within [ ] ([ ]) [ ] after delivery of the audit report (subject to the
right of Bausch Health to dispute such findings), plus interest thereon at the
Interest Rate from the time such payment was due. If the auditor concludes that
amounts were overpaid by Bausch Health to Eyenovia during the audited period,
then Eyenovia shall repay such overpaid amounts within [ ] ([ ]) [ ] after
delivery of the audit report (subject to the right of Eyenovia to dispute such
findings). Eyenovia shall pay all audit expenses, provided, however, that in the
event the audit reveals a greater than [ ] ([ ]%) payment shortfall in the
amounts owed to Eyenovia by Bausch Health during the relevant period, Bausch
Health shall be responsible for the reasonable costs of the audit. Eyenovia
shall treat all financial information subject to review under this Section 7.6
as confidential and shall cause its accounting firm to retain all such financial
information in confidence under Article 11 below. The provisions of this Section
7.6 shall survive the expiration or termination of this Agreement for [ ] ([ ])
[ ].

 



32

 

 

7.7              Tax Matters. The royalties, milestones, and other amounts
payable by Bausch Health to Eyenovia pursuant to this Agreement (“Payments”)
shall not be reduced on account of any taxes unless required by Law. Eyenovia
alone shall be responsible for paying any and all taxes (other than withholding
taxes required by Law to be deducted and paid on Eyenovia’s behalf by Bausch
Health) levied on account of, or measured in whole or in part by reference to,
any Payments it receives. The Parties will cooperate in good faith to obtain the
benefit of any relevant tax treaties to minimize as far as reasonably possible
any taxes which may be levied on any Payments. Bausch Health shall deduct or
withhold from the Payments any taxes that it is required by Law to deduct or
withhold. Notwithstanding the foregoing, if Eyenovia is entitled under any
applicable tax treaty to a reduction of the rate of, or the elimination of,
applicable withholding tax, it may deliver to Bausch Health or the appropriate
Governmental Authority (with the assistance of Bausch Health to the extent that
this is reasonably required and is expressly requested in writing) the
prescribed forms necessary to reduce the applicable rate of withholding or to
relieve Bausch Health of its obligation to withhold tax, and Bausch Health shall
apply the reduced rate of withholding tax, or dispense with withholding tax, as
the case may be; provided, that Bausch Health has received evidence of
Eyenovia’s delivery of all applicable forms (and, if necessary, its receipt of
appropriate governmental authorization) at least [ ] ([ ]) [ ] prior to the time
that the Payment is due. If, in accordance with the foregoing, Bausch Health
withholds any amount, it shall make timely payment to the proper taxing
authority of the withheld amount, and send to Eyenovia proof of such payment
within [ ] ([ ]) [ ] following that latter payment.

 

7.8              Currency Exchange. All payments under this Agreement shall be
payable in United States Dollars. When conversion of payments from any foreign
currency is required to be undertaken by Bausch Health, the United States or
Canadian Dollar equivalent shall be calculated using Bausch Health’s
then-current standard exchange rate methodology as applied in its external
reporting.

 

7.9              Late Payments. A paying Party shall pay interest to the other
Party on the aggregate amount of any payments that are not paid on or before the
date such payments are due under this Agreement at the Interest Rate, calculated
on the number of days such payments are paid after the date such payments are
due; provided, that with respect to any disputed payments, no interest payment
shall be due until such dispute is resolved and the interest which shall be
payable thereon shall be based on the finally-resolved amount of such payment,
calculated from the original date on which the disputed payment was due through
the date on which payment is actually made.

 



33

 

 

7.10          Third Party Agreements. Notwithstanding anything to the contrary
in this Agreement, Eyenovia shall remain solely responsible for the payment of
royalty, milestone, and other payment obligations, if any, due to Third Parties
in connection with any Licensed IP which has been licensed or sublicensed to
Eyenovia and is sublicensed to Bausch Health under this Agreement (collectively,
the “Licensor Third Party Obligations”). All such payments in respect of the
Licensor Third Party Obligations shall be made promptly by Eyenovia in
accordance with the terms of its agreements with the applicable Third Parties
(collectively, all such agreements, the “Licensor Third Party Agreements”).
Without limiting Eyenovia’s obligations hereunder, in the event that Eyenovia
threatens to fail to pay or fails to pay any Licensor Third Party Obligation, or
a Third Party otherwise threatens to either terminate or diminish the scope or
exclusivity of any licenses or rights under any Licensor Third Party Agreement
in a manner which would terminate or diminish the scope or exclusivity of the
licenses granted to Bausch Health under any Licensed IP, Bausch Health shall
have the right, but not the obligation, to pay such Licensor Third Party
Obligation directly, and/or negotiate and acquire such rights through a direct
license, and in any such case, to deduct from the royalty and milestone payments
due to Eyenovia with respect to the Licensed Products hereunder, [ ] ([ ]%) of
the amounts paid (including milestone payments, royalties, or other license
fees) by Bausch Health to such Third Party.

 

ARTICLE VIII

Term and Termination

 

8.1              Agreement Term. The term of this Agreement shall commence on
the Effective Date and shall remain in full force for an unlimited period of
time until terminated in accordance with Section 8.2 (the “Term”).

 

8.2              Termination.

 

(a)               Termination for Convenience. Bausch Health shall have the
right to terminate this Agreement, in its entirety or on a country-by-country
basis, for convenience upon ninety (90) days’ prior written notice to Eyenovia.

 

(b)               Termination for Material Breach. If either Party (the
“Non-Breaching Party”) believes that the other Party (the “Breaching Party”) is
in material breach of this Agreement, then the Non-Breaching Party may deliver
notice of such material breach to the Breaching Party. If the Breaching Party
fails to cure such material breach, or take such steps as would be considered
reasonable to effectively cure such material breach, within the sixty (60)-day
period after delivery of such notice, the Non-Breaching Party may terminate this
Agreement in its entirety.

 

(c)               Material Breach Specific to a Country. Notwithstanding
anything to the contrary set forth in Section 8.2(b), if the Breaching Party can
reasonably establish that the material breach is limited to, and only has an
impact on, Canada, then the Non-Breaching Party shall only be entitled to
terminate this Agreement with respect to Canada and the termination of the
Agreement with respect to Canada shall not impact the Breaching Party’s rights
in the United States.

 

(d)               Termination Disputes. If the Non-Breaching Party gives notice
of termination under Section 8.2(b), and the Breaching Party disputes whether
such notice was proper, then the issue of whether or not this Agreement was
properly terminated shall be resolved in accordance with Article XII, and the
Agreement shall remain in full force and effect until such dispute is resolved.
If, as a result of such dispute resolution process, it is determined that the
notice of termination was proper, then such termination shall be deemed to be
effective on the date on which such notice was first provided. On the other
hand, if as a result of the dispute resolution process it is determined that the
notice of termination was improper, then no termination shall have occurred and
this Agreement shall remain in full force and effect.

 



34

 

 

(e)               Bankruptcy Event. Either Party may terminate this Agreement in
its entirety, on written notice to the other Party, upon the occurrence of a
Bankruptcy Event of such other Party.

 

8.3              Effects of Termination.

 

(a)               Upon termination of this Agreement in its entirety by Bausch
Health in accordance with Section 8.2(a) or by Eyenovia in accordance with
Section 8.2(b) or 8.2(e):

 

(i)                 all licenses granted by Eyenovia to Bausch Health hereunder
shall terminate and Bausch Health shall not have any rights to use or exercise
any rights under the Licensed IP;

 

(ii)               all licenses granted by Bausch Health to Eyenovia hereunder
shall terminate and Eyenovia shall not have any rights to use or exercise any
rights under the Know-How Controlled by Bausch Health;

 

(iii)              Bausch Health shall be released from its Development and
Commercialization obligations hereunder;

 

(iv)             Bausch Health shall provide to Eyenovia a fair and accurate
summary report of the status of the Development and Commercialization of the
Licensed Products through the effective date of termination within [ ] ([ ]) [ ]
after such termination;

 

(v)               Bausch Health shall as soon as reasonably practicable transfer
and assign to Eyenovia all Regulatory Documentation and other documented
technical and other information or materials Controlled by Bausch Health or its
Affiliates, in each case, to the extent solely related to the Licensed Product
and necessary for Developing, Manufacturing, or Commercializing the Licensed
Product in the Licensed Field in the Licensed Territory; provided, that Bausch
Health may retain a copy of such items for its records. Within [ ] ([ ]) [ ]
after Eyenovia’s receipt of an invoice therefor, Eyenovia shall reimburse Bausch
Health for Bausch Health’s and its Affiliates’ reasonable out-of-pocket costs
incurred in connection with such transfers and assignment;

 

(vi)              Eyenovia shall have the option, exercisable within [ ] ([ ]) [
] following the effective date of such termination, to obtain Bausch Health’s
inventory of Licensed Product at a price equal to [ ] ([ ]%) of Bausch Health’s
costs for such inventory of Licensed Product(s). Eyenovia may exercise such
option by written notice to Bausch Health during such [ ] ([ ]) [ ] period;
provided, that in the event Eyenovia exercises such right to purchase such
inventory, Bausch Health shall grant, and hereby does grant, a royalty-free
right and license to any trademarks, names, and logos of Bausch Health contained
therein for a period of [ ] ([ ]) [ ] solely to permit the orderly sale of such
inventory; and provided further that, in the event that Eyenovia does not
exercise its right to obtain all of Bausch Health’s inventory of Licensed
Product, Bausch Health shall be permitted to continue selling its and its
Affiliates’ inventory of Licensed Products existing on the termination effective
date in accordance with this Agreement for a maximum period of [ ] ([ ]) [ ] (in
which case all terms and conditions of this Agreement, including Bausch Health’s
obligation to report and pay royalties, shall continue to apply to such
continued sale);

 



35

 

 

(vii)             any and all sublicense agreements entered into by Bausch
Health or any of its Affiliates with a sublicensee pursuant to this Agreement
shall survive the termination of this Agreement, except to the extent that any
such sublicensee under any sublicense is in material breach of this Agreement or
such sublicense or Eyenovia elects to grant such sublicensee a direct license of
the sublicensed rights on the same terms applicable to Bausch Health under this
Agreement. Bausch Health shall, at the request of Eyenovia, assign any such
sublicense (to the extent not terminated pursuant to the preceding sentence) to
Eyenovia or its Affiliates and, upon such assignment, Eyenovia or its
Affiliates, as applicable, shall assume such sublicense, as applicable, provided
that at Eyenovia’s request, Bausch Health shall promptly provide to Eyenovia
copies of each such sublicense for purposes of Eyenovia’s determining whether to
instruct Bausch Health to assign such sublicense to Eyenovia or its Affiliates.
For clarity, any sublicense agreement entered into by Bausch Health with any of
its Affiliates shall terminate upon the termination of this Agreement; and

 

(viii)            Bausch Health shall, and shall cause its Affiliates and
sublicensees to, reasonably cooperate with Eyenovia to facilitate the orderly
transition of the Development, Manufacture and Commercialization of Licensed
Products to Eyenovia.

 

(b)               Upon termination of this Agreement by Bausch Health in its
entirety in accordance with Section 8.2(b) or Section 8.2(e):

 

(i)                 all rights and licenses granted by Bausch Health to Eyenovia
hereunder, if any, shall terminate;

 

(ii)               Bausch Health shall be released from its Development and
Commercialization obligations;

 

(iii)              the license granted to Bausch Health pursuant to Section 2.1
shall remain in effect and shall become perpetual [ ] [ ] ([ ]%) [ ]; and

 

(iv)              Bausch Health’s rights and Eyenovia’s obligations pursuant to
Sections 6.2, 6.4, 6.5 and 6.6. shall survive.

 

(c)               In the case of a termination of a country only, the terms of
Sections 8.3(a) or 8.3(b), as the case may be, shall apply only to such
terminated country, mutatis mutandis.

 



36

 

 

(d)               Survival. Sections 6.1(a) (Inventorship), 6.1 (b) (Ownership),
7.3 (Gross Profit Split) (but solely to the extent relating to the sale of
Licensed Product prior to the expiration or termination of the Agreement and
during any sell-off period under Section 8.3(a)(vi)), 7.4 (Gross Profit Split;
Payment) (but solely to the extent relating to the sale of Licensed Product
prior to the expiration or termination of the Agreement and during any sell-off
period under Section 8.3(a)(vi)), 7.5 (Financial Records), 7.6 (Audit Rights),
7.7 (Tax Matters), 7.8 (Currency Exchange), 7.9 (Late Payments), 7.10 (Third
Party Agreements), 8.2 (d) (Termination Disputes), 8.3 (Effect of Termination),
12.6 (Dispute Resolution Process), 12.7 (Arbitration), 12.8 (Injunctive Relief)
and 12.9 (Continuation of Rights) and Article I (Definitions), Article IX
(Indemnification; Limitation of Liability), Article XI (Confidentiality) and
Article XIII (Miscellaneous) shall survive termination or expiration (in
accordance with Section 8.1 (Agreement Term) of this Agreement). Termination of
this Agreement will not relieve either Party of any liability that accrued
hereunder prior to the effective date of such termination nor preclude either
Party from pursuing all rights and remedies it may have hereunder or at law or
in equity with respect to any breach of this Agreement.

 

(e)               Remedies. Termination of this Agreement shall be in addition
to, and shall not prejudice, the Parties’ remedies at law or in equity,
including the Parties’ ability to receive legal damages and/or equitable relief
with respect to any breach of this Agreement (including a breach of a
representation or warranty set forth in Article X), regardless of whether or not
such breach was the reason for the termination.

 

ARTICLE IX

Indemnification; Limitation of Liability

 

9.1              By Bausch Health.

 

(a)               Bausch Health agrees, at Bausch Health’s cost and expense, to
defend, indemnify, and hold harmless Eyenovia and its Affiliates and their
respective directors, officers, employees, and agents (the “Eyenovia Indemnified
Parties”) from and against any losses, costs, damages, fees, or expenses
(including reasonable attorneys’ fees and amounts paid in settlement) arising
out of any Third Party claim (“Losses”) to the extent relating to: (a) any
breach by Bausch Health of any of its representations, warranties, or
obligations pursuant to this Agreement, (b) the fraud, gross negligence or
willful misconduct of Bausch Health, and (c) the Development, Manufacture, or
Commercialization by Bausch Health, its Affiliates, or its sublicensees of the
Licensed Product in the Licensed Field in the Licensed Territory.

 

(b)               In the event of any such claim against the Eyenovia
Indemnified Parties by any Third Party, Eyenovia shall promptly, and in any
event within [ ] ([ ]) [ ], notify Bausch Health in writing of the claim. Bausch
Health shall have the right, exercisable by notice to Eyenovia within [ ] ([ ])
[ ] after receipt of notice from Eyenovia of the claim, to assume direction and
control of the defense, litigation, settlement, appeal, or other disposition of
the claim (including the right to settle the claim solely for monetary
consideration) with counsel selected by Bausch Health and reasonably acceptable
to Eyenovia; provided, that the failure to provide timely notice of a claim by a
Third Party shall not limit an Eyenovia Indemnified Party’s right for
indemnification hereunder except to the extent such failure results in actual
prejudice to Bausch Health, and provided, further that before entering into a
settlement, Bausch Health shall provide Eyenovia with a bond, or other evidence
reasonably satisfactory to Eyenovia that Bausch Health has readily available
funds, in either case in an amount sufficient to indemnify Eyenovia in full
promptly thereafter. The Eyenovia Indemnified Parties shall cooperate with
Bausch Health and may, at their option and expense, be separately represented in
any such action or proceeding. Bausch Health shall not be liable for any
litigation costs or expenses incurred by the Eyenovia Indemnified Parties
without Bausch Health’s prior written authorization. In addition, Bausch Health
shall not be responsible for the indemnification or defense of any Eyenovia
Indemnified Party to the extent arising from any negligent or intentional acts
by any Eyenovia Indemnified Party or the breach by Eyenovia of any
representations, warranties, or obligations under this Agreement, or any claims
compromised or settled without its prior written consent.

 



37

 

 

(c)               Notwithstanding anything to the contrary above, (i) in the
event of any such claim against the Eyenovia Indemnified Parties by a
governmental or criminal action seeking an injunction against Eyenovia, Eyenovia
shall have the right to control the defense, litigation, settlement, appeal, or
other disposition of the claim at Bausch Health’s expense or (ii) if at the time
that a claim for which indemnification may be sought under this Section 9.2, or
at any time thereafter prior to the final resolution of such claim, a Bankruptcy
Event of Bausch Health has occurred, Eyenovia shall have the right to control
the defense, litigation, settlement, appeal, or other disposition of the claim
at Bausch Health’s expense.

 

9.2              By Eyenovia.

 

(a)               Eyenovia agrees, at Eyenovia’s cost and expense, to defend,
indemnify, and hold harmless Bausch Health and its Affiliates and their
respective directors, officers, employees, and agents (the “Bausch Health
Indemnified Parties”) from and against any Losses relating to: (a) any breach by
Eyenovia of any of its representations, warranties, or obligations pursuant to
this Agreement; (b) the fraud, gross negligence or willful misconduct of
Eyenovia; (c) the Development by Eyenovia, its Affiliates, or its sublicensees
of the Licensed Products or the Device; and (d) the Commercialization by
Eyenovia, its Affiliates, or its sublicensees of the Licensed Products or the
Device outside the Licensed Territory.

 

(b)               In the event of any such claim against the Bausch Health
Indemnified Parties by any Third Party, Bausch Health shall promptly, and in any
event within [ ] ([ ]) [ ], notify Eyenovia in writing of the claim. Eyenovia
shall have the right, exercisable by notice to Bausch Health within [ ] ([ ]) [
] after receipt of notice from Bausch Health of the claim, to assume direction
and control of the defense, litigation, settlement, appeal, or other disposition
of the claim (including the right to settle the claim solely for monetary
consideration) with counsel selected by Eyenovia and reasonably acceptable to
Bausch Health; provided, that the failure to provide timely notice of a claim by
a Third Party shall not limit a Bausch Health Indemnified Party’s right for
indemnification hereunder except to the extent such failure results in actual
prejudice to Eyenovia; and provided, further that before entering into a
settlement, Eyenovia shall provide Bausch Health with a bond, or other evidence
reasonably satisfactory to Bausch Health that Eyenovia has readily available
funds, in either case in an amount sufficient to indemnify Bausch Health in full
promptly thereafter. The Bausch Health Indemnified Parties shall cooperate with
Eyenovia and may, at their option and expense, be separately represented in any
such action or proceeding. Eyenovia shall not be liable for any litigation costs
or expenses incurred by the Bausch Health Indemnified Parties without Eyenovia’s
prior written authorization. In addition, Eyenovia shall not be responsible for
the indemnification or defense of any Bausch Health Indemnified Party to the
extent arising from any negligent or intentional acts by any Bausch Health
Indemnified Party, or the breach by Bausch Health of any representations,
warranties, or obligations under this Agreement, or any claims compromised or
settled without its prior written consent.

 



38

 



 



(c)           Notwithstanding anything to the contrary above: (i) in the event
of any such claim against the Bausch Health Indemnified Parties by a
governmental or criminal action seeking an injunction against Bausch Health, or
(ii) if at the time that a claim for which indemnification may be sought under
this Section 9.2, or at any time thereafter prior to the final resolution of
such claim, a Bankruptcy Event of Eyenovia has occurred, Bausch Health shall
have the right to control the defense, litigation, settlement, appeal, or other
disposition of the claim at Eyenovia’s expense.

 

9.3          Limitation of Liability. EXCEPT WITH RESPECT TO FRAUD, A BREACH OF
ARTICLE XI OR A PARTY’S LIABILITY FOR DAMAGES PAID TO THIRD PARTIES PURSUANT TO
A THIRD PARTY CLAIM PURSUANT TO ARTICLE IX, NEITHER PARTY SHALL BE LIABLE FOR
SPECIAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, OR OTHER INDIRECT OR REMOTE
DAMAGES, FOR LOSS OF PROFITS, LOSS OF DATA, OR LOSS OF USE DAMAGES, IN EACH CASE
ARISING IN ANY WAY OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS
HEREUNDER, WHETHER BASED UPON WARRANTY, CONTRACT, TORT, STRICT LIABILITY, OR
OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR LOSS.

 

9.4          Insurance. Each Party shall use all commercially reasonable efforts
to maintain Third Party insurance and/or self-insurance, as applicable,
including product liability insurance, with respect to its activities hereunder
in amounts customary to such insurance and sufficient to meet its obligations
under this Agreement, and shall claim upon such insurance policy according to
such policy’s relevant terms and conditions before relying upon indemnification
from the other Party.

 

ARTICLE X

Representations and Warranties and Covenants

 

10.1        Representation of Authority; Consents. Eyenovia and Bausch Health
each represents and warrants to the other Party that, as of the Effective Date:

 

(a)           it has full right, power, and authority to enter into this
Agreement;

 

(b)           this Agreement has been duly executed by such Party and
constitutes a legal, valid, and binding obligation of such Party, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other Laws relating to or affecting creditors’ rights generally and by general
equitable principles and public policy constraints (including those pertaining
to limitations and/or exclusions of liability, competition Laws, penalties, and
jurisdictional issues, including conflicts of Laws); and

 

(c)           other than as disclosed on Section 10.1(c) of Schedule 10, all
necessary consents, approvals, and authorizations of all Governmental
Authorities and other Persons required to be obtained by such Party in
connection with the execution, delivery, and performance of this Agreement have
been and shall be obtained.

 



 39 

 

 

10.2        No Conflict. Each Party represents and warrants to the other Party
that, as of the Effective Date, the execution and delivery of this Agreement and
the performance of such Party’s obligations hereunder: (a) do not conflict with
or violate such Party’s corporate charter and bylaws or any requirement of
applicable Laws; and (b) do not and shall not conflict with, violate, or breach
or constitute a default or require any consent under, any oral or written
contractual obligation of such Party (including, in the case of Eyenovia, the
Licensor Third Party Agreements), other than as disclosed on Section 10.2 of
Schedule 10. Each Party agrees that it shall not during the Term of this
Agreement grant any right, license, consent, or privilege to any Third Party or
otherwise undertake any action, either directly or indirectly, that would
conflict with the rights granted to the other Party or interfere with any
obligations of such Party set forth in this Agreement.

 

10.3        Additional Eyenovia Representations and Warranties. Eyenovia
represents and warrants that, as of the Effective Date, except as disclosed in
Schedule 10:

 

(a)           Licensed Patent Rights. Exhibit A sets forth a complete and
accurate list of all Licensed Patent Rights in existence (including whether such
Licensed Patent Rights are owned or licensed by Eyenovia and, in the case of
licensed/sublicensed Licensed Patent Rights, the relevant license agreement),
all of which are owned or Controlled by Eyenovia. The issued patents in the
Licensed Patent Rights are valid and enforceable without any claims, challenges,
oppositions, nullity actions, interferences, inter-partes reexaminations,
inter-partes reviews, post-grant reviews, derivation proceedings, or other
proceedings pending or threatened and Eyenovia has filed and prosecuted patent
applications within the Licensed Patent Rights owned by Eyenovia in good faith
and complied with all duties of disclosure with respect thereto. Eyenovia has
not committed any act, or omitted to commit any act, that may cause the Licensed
Patent Rights to expire prematurely or be declared invalid or unenforceable. All
application, registration, maintenance, and renewal fees in respect of the
Licensed Patent Rights have been paid and all necessary documents and
certificates have been filed with the relevant agencies for the purpose of
maintaining the Licensed Patent Rights set forth on Exhibit A.

 

(b)           Licensor Third Party Agreements. Section 10.3 of Schedule 10 sets
forth a complete and accurate list of all Licensor Third Party Agreements. Each
Licensor Third Party Agreement is in full force and effect and there has been no
Default of or under any such Licensor Third Party Agreement as a result of any
action or omission of Eyenovia or its Affiliates or, to the Knowledge of
Eyenovia, the actions or omissions of any Third Party. Eyenovia has not waived
any of its rights under any Licensor Third Party Agreement to which it is party.
Immediately following the Effective Date, Eyenovia will continue to be permitted
to exercise all of its rights under each Licensor Third Party Agreement to which
it is party pursuant to the terms thereof without the payment of any additional
amounts of consideration beyond ongoing fees, royalties, or payments that
Eyenovia would otherwise be required to pay in accordance with the terms of such
Licensor Third Party Agreement had the transactions contemplated by this
Agreement not occurred.

 



 40 

 

 

(c)           Inventions and Assignments. Eyenovia (or, in the case of Licensed
IP licensed by Eyenovia, its licensors) and its Affiliates have obtained from
all individuals who contributed to the conception or reduction to practice
thereof, effective assignments of all ownership rights of such individuals in
such Licensed IP, either pursuant to written agreement or by operation of law.
All of Eyenovia’s employees, officers, and consultants have executed agreements
requiring assignment to Eyenovia or its Affiliates, as applicable, of all
inventions made during the course of performance under this Agreement, and no
officer or employee of Eyenovia or its Affiliates is subject to any agreement
with any other Third Party that requires such officer or employee to assign any
interest in any Licensed IP to any Third Party.

 

(d)           No Third Party Infringement or Misappropriation. To the Knowledge
of Eyenovia, no Third Party is infringing or misappropriating any Licensed
Patent Rights or Licensed Know-How.

 

(e)           Title. Eyenovia is the legal and beneficial owner of or otherwise
Controls all Licensed IP.

 

(f)            License to Bausch Health. Eyenovia has the right and authority
to: (i) grant to Bausch Health and its Affiliates the licenses under the
Licensed IP that Eyenovia grants to Bausch Health in accordance with the terms
and conditions of this Agreement; and (ii) use, disclose, and commercially
exploit, and to enable Bausch Health and its Affiliates to use, disclose, and
commercially exploit the Licensed IP in accordance with the terms and conditions
of this Agreement.

 

(g)           Disclosure. Eyenovia has disclosed to Bausch Health all material
information known to it and its Affiliates with respect to the safety and
efficacy of the Device, Atropine Product and the Licensed Products.

 

(h)           No Third Party Limitations. Eyenovia has not granted its
Affiliates or any Third Party, including any academic organization or agency,
rights that would interfere or conflict with Bausch Health’s rights hereunder,
and there are no Third Party agreements or arrangements to which Eyenovia or any
of its Affiliates is a party relating to the Licensed IP that would: (i) limit
the rights granted to Bausch Health under this Agreement; or (ii) restrict or
result in a restriction on Bausch Health’s ability to Develop, Manufacture, or
Commercialize the Licensed Products in the Licensed Territory, in accordance
with this Agreement.

 

(i)            Confidentiality. All employees, officers, and consultants of
Eyenovia and its Affiliates have executed agreements or have existing
obligations under applicable Law obligating the individual to maintain as
confidential Eyenovia’s Confidential Information as well as confidential
information of other parties (including of Bausch Health and its Affiliates)
that such individual may receive in its performance under this Agreement, to the
extent required to support Eyenovia’s obligations under this Agreement, and
Eyenovia and its Affiliates have taken commercially reasonable precautions to
preserve the confidentiality of Licensed Know-How that is not claimed in a
published Licensed Patent Right or that has not been publicly disclosed.

 

(j)            No Interference. Neither Eyenovia nor any Affiliate has been
involved in any proceedings or other claims in which such Person alleges any
Third Party interference, infringement, misappropriation, or other violation of
the Licensed IP, nor have any such proceedings been threatened in writing by
Eyenovia or its Affiliates.

 



 41 

 



 

(k)           No Eyenovia Infringement. There is no pending action or proceeding
alleging that the practice of the Licensed IP (including the Development,
Manufacture, and Commercialization of the Device or Licensed Products in
accordance with this Agreement) infringes, misappropriates, or otherwise
violates any Intellectual Property Rights of any Third Party.

 

(l)            No Third Party Infringement. No Patent Right or Know-How owned or
controlled by a Third Party is or will be infringed or misappropriated by the
Development, Manufacture, or Commercialization of the Device or the Licensed
Products by either Party or its Affiliates or sublicensees in accordance with
this Agreement, nor has Eyenovia or its Affiliates received in writing any
notice alleging such infringement or misappropriation.

 

(m)          No Claims or Actions. There are no claims, judgments, or
settlements against or amounts with respect thereto owed by Eyenovia or any of
its Affiliates relating to the Licensed IP, Licensed Products or Device. There
are no pending, and to the Knowledge of Eyenovia, no threatened, adverse
actions, suits or proceedings (including interferences, reissues,
reexaminations, cancellations, oppositions, nullity actions, invalidation
actions or post-grant reviews) against Eyenovia involving the Licensed IP,
Device or Licensed Products.

 

(n)           No U.S. Government Funding. None of Eyenovia, its Affiliates, or
its licensors has entered into a government funding relationship that would
result in rights to the Device, Atropine Product or any Licensed Product
residing in the U.S. Government, National Institutes of Health, National
Institute for Drug Abuse, or other agency, and the licenses granted hereunder
are not subject to overriding obligations to the U.S. Government as set forth in
Public Law 96 517 (35 U.S.C. 200 204), as amended, or any similar obligations
under the Laws of any other country.

 

(o)           Liens. Eyenovia has not granted any liens or security interests in
or to any of the Licensed IP other than under any licenses, sublicenses, liens,
or security interests that would not conflict with the rights or licenses
granted to Bausch Health under this Agreement.

 

(p)           Compliance with Laws. Eyenovia and its Affiliates (including, to
the Knowledge of Eyenovia and its Affiliates, their contractors) have complied
with all applicable Laws in connection with the Development of the Device and
Licensed Products, and have not used any employee, consultant, or contractor who
has been debarred by any Regulatory Authority, or to the Knowledge of Eyenovia,
is the subject of a debarment proceeding by any Regulatory Authority.

 

(q)           Regulatory Documentation. All Regulatory Documentation filed in
the Licensed Territory by or on behalf of Eyenovia with respect to the Device,
the Atropine Product and any Licensed Product was, at the time of filing, true,
complete, and accurate.

 

(r)            Regulatory Communications. Eyenovia has not received any
communications from any Regulatory Authority (i) describing any matters specific
to the Licensed Product or Device that may be necessary to be overcome to obtain
Regulatory Approval of the Licensed Product or (ii) commencing or threatening
withdrawal of the Transferred IND.

 



 42 

 



 

(s)           No IP Rights under Consulting Agreements. No Intellectual Property
Rights have been created or generated by the counterparties under the terms of
or pursuant to the consulting agreements between Eyenovia and each of [ ] and [
].

 

10.4       Eyenovia Covenants.

 

(a)           Conflicting Transactions. Eyenovia shall not grant to any Third
Party rights that would be inconsistent with Bausch Health’s rights hereunder,
including a grant of rights that would remove the Licensed IP from Eyenovia’s
Control or limit the rights granted to Bausch Health under this Agreement.
Eyenovia shall not (and shall cause its Affiliates, licensees and sublicensees
not to) take any action that adversely affects Bausch Health’s rights and
licenses granted hereunder, and Eyenovia shall (and shall cause its Affiliates,
licensees and sublicensees to) coordinate and conduct its activities outside of
the Licensed Territory so as to avoid or minimize any problems, difficulties or
harm to Bausch Health.

 

(b)           Eyenovia Third Party Agreements. Eyenovia shall: (i) maintain
Control of all Licensed IP licensed or sublicensed to Eyenovia under each
Licensor Third Party Agreement; and (ii) not breach or otherwise be in Default
under any Licensor Third Party Agreement in a manner that would permit the
counterparty thereto to terminate such Licensor Third Party Agreement or
otherwise diminish the scope or exclusivity of the licenses granted to Bausch
Health under any Licensed IP. In the event that Eyenovia receives notice of an
alleged Default by Eyenovia or its Affiliates under any such Licensor Third
Party Agreement, where termination of such Licensor Third Party Agreement or any
diminishment of the scope or exclusivity of the licenses granted to Bausch
Health under the Licensed IP is being or could be sought by the counterparty or
result from such Default, then Eyenovia will promptly, but in no event less than
[ ] ([ ]) [ ] thereafter, provide written notice thereof to Bausch Health and
grant Bausch Health the right (but not the obligation) to cure such alleged
breach. Eyenovia shall not modify, amend, or terminate any Licensor Third Party
Agreement, or exercise, waive, release, or assign any rights or claims
thereunder, without obtaining, in each case, Bausch Health’s prior written
consent.

 

10.5       Non-Solicitation. Without the prior written consent of the other
Party, each of Bausch Health and Eyenovia agrees that, [ ], neither it nor any
of its Affiliates will directly or indirectly solicit for purposes of hiring any
Person employed by the other Party or any of their Affiliates or who was
employed by the other Party or any of their Affiliates within the then prior [ ]
([ ]) [ ], or in any manner seek to induce any such Person to leave his or her
employment; provided, however, that this restriction shall not apply to: (a)
conducting any general solicitation not specifically targeted at any such
employee; or (b) hiring any employee who responds to such general advertising or
who approaches such Party or its Affiliates without any solicitation or
inducement to leave the employ of such other Party or its Affiliates.

 

10.6       Disclaimer of Warranty. Nothing in this Agreement shall be construed
as a representation made or warranty given by either Party that either Party
will be successful in obtaining any Patent Rights, Regulatory Approvals, or
otherwise Developing, Manufacturing, or Commercializing any Licensed Product.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS,
WAIVES, RELEASES, AND RENOUNCES ANY WARRANTY, INCLUDING ANY IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT.

 



 43 

 

 

ARTICLE XI

Confidentiality

 

11.1       Confidential Information. All Confidential Information of a Party
(“Disclosing Party”) shall not be used by the other Party (the “Receiving
Party”) except in performing its obligations or exercising rights granted under
this Agreement and shall be maintained in confidence by the Receiving Party and
shall not otherwise be disclosed by the Receiving Party to any Third Party,
without the prior written consent of the Disclosing Party with respect to such
Confidential Information, except to the extent that the Confidential
Information:

 

(a)           was known by the Receiving Party or its Affiliates prior to its
date of disclosure to the Receiving Party, as established by written records;

 

(b)           is lawfully disclosed to the Receiving Party or its Affiliates by
sources other than the Disclosing Party rightfully in possession of the
Confidential Information;

 

(c)           becomes published or generally known to the public through no
fault or omission on the part of the Receiving Party, its Affiliates, or its
sublicensees; or

 

(d)           is independently developed by or for the Receiving Party or its
Affiliates without reference to or reliance upon such Confidential Information,
as established by written records.

 

Specific information shall not be deemed to be within any of the foregoing
exclusions merely because it is embraced by more general information falling
within those exclusions.

 

11.2       Permitted Disclosure. The Receiving Party may provide the Disclosing
Party’s Confidential Information:

 

(a)           to the Receiving Party’s respective employees, consultants, and
advisors, and to the employees, consultants, and advisors of such Party’s
Affiliates, who have a need to know such information and materials for
performing obligations or exercising rights expressly granted under this
Agreement and have an obligation to treat such information and materials as
confidential;

 

(b)           to patent offices in order to seek or obtain Patent Rights or to
Regulatory Authorities in order to seek or obtain approval to conduct Clinical
Trials or to gain Regulatory Approval with respect to any Licensed Product to
the extent contemplated by this Agreement; or

 

(c)           if such disclosure is required by Law or to defend or prosecute
litigation or arbitration; provided, that prior to such disclosure, to the
extent permitted by Law, the Receiving Party promptly notifies the Disclosing
Party of such requirement and furnishes only that portion of the Disclosing
Party’s Confidential Information that the Receiving Party is legally required to
furnish.

 



 44 

 



 

11.3       Publicity; Attribution; Terms of this Agreement; Non-Use of Names.

 

(a)          Except as required by judicial order or applicable Law or as set
forth below, neither Party shall make any public announcement concerning this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed and shall only apply in the first
instance that specific information is to be disclosed. The Party preparing any
such public announcement shall provide the other Party with a draft thereof as
far in advance of its scheduled release as reasonably practicable. Neither Party
shall use the name, trademark, trade name, or logo of the other Party or its
Affiliates or their respective employees in any publicity or news release
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party.

 

(b)          Notwithstanding the terms of this Article XI,

 

(i)             either Party shall be permitted to disclose the existence and
terms of this Agreement to the extent required, in the reasonable opinion of
such Party’s legal counsel, to comply with applicable Laws, including the rules
and regulations promulgated by the SEC or any other Governmental Authority or
securities exchange. Notwithstanding the foregoing, before disclosing this
Agreement or any of the terms hereof pursuant to this Section 11.3(b), the
Parties will coordinate in advance with each other and in a reasonable manner in
order to allow the Party seeking disclosure to make such disclosure within the
timelines required by applicable Laws (including the rules and regulations
promulgated by the SEC or any other Governmental Authority or securities
exchange) or as reasonably requested by the Party seeking disclosure, including
in connection with the redaction of certain provisions of this Agreement with
respect to any filings with the SEC, Nasdaq, or any other stock exchange on
which securities issued by a Party or a Party’s Affiliate are traded, and each
Party will use commercially reasonable efforts to seek confidential treatment
for such terms as may be reasonably requested by the other Party; provided, that
each Party will ultimately retain control over what information that Party
discloses to the SEC and their relevant exchange.

 

(ii)            Either Party may disclose the existence and terms of this
Agreement in confidence to its attorneys and advisors, and to potential
acquirers (and their respective professional attorneys and advisors), in
connection with a potential merger, acquisition, or reorganization and to
existing and potential investors or lenders of such Party, or to existing and
potential licensees or sublicensees or to permitted assignees, in each case
under an agreement to keep the terms of confidentiality and non-use
substantially no less rigorous than the terms contained in this Agreement and to
use such information solely for the purpose permitted pursuant to this Section
11.3(b).

 

(c)          For clarity, either Party may issue a press release or public
announcement or make such other disclosure relating to this Agreement if the
contents of such press release, public announcement, or disclosure have
previously been made public other than through a breach of this Agreement by the
issuing Party or its Affiliates.

 



 45 

 

 

11.4       Publications. Each Party and its Affiliates shall have the right to
make disclosures pertaining to the Licensed Products to Third Parties in
Publications in accordance with the following procedure: The publishing Party
shall provide the non-publishing Party with an advance copy of the proposed
Publication, and the non-publishing Party shall then have [ ] ([ ]) [ ] prior to
submission for any Publication in which to recommend any changes it reasonably
believes are necessary to preserve any Confidential Information, Patent Rights
or Know-How belonging in whole or in part to the non-publishing Party. If the
non-publishing Party informs the publishing Party that such Publication, in the
non-publishing Party’s reasonable judgment, could be expected to have a material
adverse effect on any patentable invention owned by or licensed, in whole or in
part, to the non-publishing Party (other than pursuant to a license granted
under this Agreement), or on any Confidential Information or Know-How which is
Confidential Information of the non-publishing Party, the publishing Party shall
delay or prevent such Publication as follows: (a) with respect to a patentable
invention, such Publication shall be delayed sufficiently long (not to exceed [
] ([ ]) [ ]) to permit the timely preparation and filing of a patent
application; and (b) with respect to Know-How which is Confidential Information
of such non-publishing Party, such Know-How shall be deleted from the
Publication.

 

11.5       Term. All obligations under this Article XI shall expire [ ] ([ ]) [
] following termination of this Agreement.

 

11.6       Return of Confidential Information. Upon the expiration or
termination of this Agreement, the Receiving Party shall return to the
Disclosing Party or destroy (and certify as to the destruction of) all
Confidential Information received by the Receiving Party from the Disclosing
Party (and all copies and reproductions thereof). In addition, the Receiving
Party shall destroy: (a) any notes, reports, or other documents prepared by the
Receiving Party which contain Confidential Information of the Disclosing Party;
and (b) any Confidential Information of the Disclosing Party (and all copies and
reproductions thereof) which is in electronic form or cannot otherwise be
returned to the Disclosing Party. Nothing in this Section 11.6 shall require the
alteration, modification, deletion, or destruction of archival tapes or other
electronic back-up media made in the ordinary course of business; provided, that
the Receiving Party shall continue to be bound by its obligations of
confidentiality and other obligations under this Article XI with respect to any
Confidential Information contained in such archival tapes or other electronic
back-up media. Notwithstanding the foregoing: (i) the Receiving Party’s legal
counsel may retain one (1) copy of the Disclosing Party’s Confidential
Information solely for the purpose of determining the Receiving Party’s
continuing obligations under this Article XI; and (ii) the Receiving Party may
retain the Disclosing Party’s Confidential Information and its own notes,
reports, and other documents (A) to the extent reasonably required (1) to
exercise the rights and licenses of the Receiving Party expressly surviving
expiration or termination of this Agreement; (2) to perform the obligations of
the Receiving Party expressly surviving expiration or termination of this
Agreement; or (B) to the extent it is impracticable to do so without incurring
disproportionate cost, provided, that the Receiving Party shall continue to be
bound by its obligations of confidentiality and other obligations under this
Article XI with respect to any Confidential Information retained for any of the
foregoing reasons. Notwithstanding the return or destruction of the Disclosing
Party’s Confidential Information, the Receiving Party shall continue to be bound
by its obligations of confidentiality and other obligations under this Article
XI.

 



 46 

 

 

ARTICLE XII

 
GOVERNANCE; Dispute Resolution

 

12.1       Joint Steering Committee. Within [ ] ([ ]) [ ] after the Effective
Date, the Parties shall establish a joint steering committee (the “JSC”),
composed of [ ] ([ ]) senior employees of each Party, to oversee and guide the
coordination of the Parties under this Agreement with respect to Development
activities. The JSC shall act as a joint consultative body. The JSC shall in
particular:

 

(a)           review and discuss the strategy and progress of the Development of
the Licensed Product in and outside the Licensed Territory;

 

(b)           review and discuss the strategy and progress of the Development of
the Second Generation Device;

 

(c)           oversee and facilitate the Parties’ communications and activities
with respect to Publications;

 

(d)           establish joint subcommittees as it deems necessary or advisable
to further the purpose of this Agreement; and

 

(e)           perform such other functions as appropriate to further the
purposes of this Agreement, as expressly set forth in this Agreement or
allocated to it by the Parties’ written agreement.

 

12.2       General Purpose. The Parties acknowledge and agree that, as of the
Effective Date and unless and to the extent later agreed in good faith by the
Parties in writing, the JSC’s general and sole purpose shall be for information
sharing and advisory purposes, and the JSC shall not have any decision-making
power under this Agreement with respect to either Party’s Development,
Manufacture, or Commercialization of any products (including any Licensed
Products).

 

12.3       JSC Membership and Meetings.

 

(a)           Committee Members. Each JSC representative shall have appropriate
knowledge and expertise and sufficient seniority within the applicable Party to
make decisions arising within the scope of the JSC’s responsibilities. Each
Party may replace its representatives on the JSC on written notice to the other
Party. Each Party shall appoint one of its JSC representatives to be a
co-chairperson of the JSC. The co-chairpersons shall prepare and circulate
agendas to JSC members at least [ ] ([ ]) [ ] before each JSC meeting and shall
direct the preparation of reasonably detailed minutes for each JSC meeting,
which shall be approved by the co-chairpersons and circulated to JSC members
within [ ] ([ ]) [ ] after such meeting. The Parties shall determine their
respective initial members of the JSC within [ ] ([ ]) [ ] following the
Effective Date.

 



 47 

 

 

(b)           Meetings. The JSC shall hold meetings at such times as it elects
to do so, but in no event shall meetings of the JSC be held less frequently than
once every [ ] ([ ]) [ ], unless otherwise agreed to by both Parties. The first
JSC meeting shall be held within [ ] ([ ]) [ ] after the Effective Date or such
other date as mutually agreed to by both Parties. JSC meetings may be held in
person or by audio or video teleconference, or any combination thereof.
In-person JSC meetings shall be held at locations alternately selected by the
Parties. Each Party shall be responsible for all of its own expenses of
participating in any JSC meeting. No action taken at any JSC meeting shall be
effective unless at least [ ] ([ ]) representative of each Party is
participating. In addition, upon written notice to the other Party, either Party
may request that a special ad hoc meeting of the JSC be convened for the purpose
of resolving any disputes in connection with, or for the purpose of reviewing
any material subject-matter within the scope of the JSC, the review of which
cannot be reasonably postponed until the following scheduled JSC meeting. Such
ad hoc meeting shall be convened at such time as may be mutually agreed by the
Parties, but no later than [ ] ([ ]) [ ] following the notification date of
request that such meeting be held.

 

(c)           Non-Member Attendance. Each Party may from time to time invite a
reasonable number of participants, in addition to its representatives, to attend
JSC meetings in a non-voting capacity; provided that if either Party intends to
have any Third Party (including any consultant) attend such a meeting, such
Party shall provide reasonable prior written notice to the other Party and
obtain the other Party’s approval for such Third Party to attend such meeting,
which approval shall not be unreasonably withheld or delayed. Such Party shall
ensure that such Third Party is bound by written confidentiality and non-use
obligations consistent with the terms of this Agreement.

 

12.4       Decision-Making; Limitations on Authority. The Parties agree that the
JSC has no decision-making power. The JSC shall have only such powers as are
expressly assigned to it in this Agreement, and such powers shall be subject to
the terms and conditions of this Agreement. Without limiting the generality of
the foregoing, the JSC will not have the power to amend this Agreement or waive
any provision of this Agreement, and no JSC decision may be in contravention of
any terms and conditions of this Agreement.

 

12.5       Discontinuation of the JSC. The activities to be performed by the JSC
shall solely relate to governance under this Agreement and are not intended to
be or involve the delivery of services. The JSC shall continue to exist until [
], or earlier if either (i) the Agreement is terminated or expires, or (ii) the
Parties mutually agree in writing to disband the JSC. Thereafter, each Party
shall designate a contact person for the exchange of information under this
Agreement or such exchange of information shall be made through the Alliance
Managers.

 

12.6       Dispute Resolution Process. Any controversy, claim, or dispute
arising out of or relating to this Agreement shall be settled, if possible, by
the JSC or through good faith negotiations between the Parties. If the Parties
are unable to settle such dispute through the JSC, and a Party wishes to pursue
the matter, the matter may be referred by either Party to designated senior
officers of each Party (the “Senior Officers”), who shall meet to attempt to
resolve the dispute in good faith. Such resolution, if any, of a referred issue
shall be final and binding on the Parties. All negotiations pursuant to this
Section 12.6 are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence.

 



 48 

 

 

12.7       Arbitration. If the Senior Officers are not able to agree on the
resolution of a dispute within [ ] ([ ]) [ ] (or such other period of time as
mutually agreed in writing by the Senior Officers) after such dispute was first
referred to them, then, if a Party wishes to pursue further resolution of such
dispute, such dispute shall be finally resolved by binding arbitration in
accordance with this Section 12.7. Such dispute shall be referred to and finally
resolved by arbitration administered by the [ ] pursuant to [ ] then in effect
(the “Rules”), except as otherwise provided herein and applying the substantive
law specified in Section 13.2. The arbitration will be conducted in [ ], by [ ];
provided that each Party will, within [ ] ([ ]) [ ] after the institution of the
arbitration proceedings, [ ], within [ ]. Each arbitrator must have significant
business or legal experience in the pharmaceutical business. [ ]. After
conducting any hearing and taking any evidence deemed appropriate for
consideration, the arbitrators will be requested to render their opinion within
[ ] ([ ]) [ ] of the final arbitration hearing. The arbitration shall be
conducted, and all documents submitted to the arbitrators shall be, in English.
No panel of arbitrators will have the power to award damages excluded pursuant
to this Agreement and any arbitral award that purports to award such damages is
expressly prohibited and void ab initio. Each Party shall bear its own legal
costs for its counsel and other expenses, and the Parties shall equally share
the costs of the arbitration; provided that the arbitral tribunal shall have the
discretion to provide that the losing Party is responsible for all or a portion
of such arbitration and legal costs, in such case the arbitral award will so
provide. Decisions of the panel of arbitrators that conform to the terms of this
Section 12.7 shall be final and binding upon the Parties, and the Parties
undertake to carry out any award without delay. Judgment on the award may be
entered in any court of competent jurisdiction. Except to the extent necessary
to confirm, enforce, or challenge an award of the arbitration, to protect or
pursue a legal right, or as otherwise required by applicable Law or regulation
or securities exchange, neither Party nor any arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both Parties. Notwithstanding anything to the contrary in the
foregoing, in no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy, or claim would be barred by the applicable [ ] statute of
limitations. Any disputes concerning the propriety of the commencement of the
arbitration shall be finally settled by the arbitral tribunal. Nothing herein
shall be deemed a waiver by either Party of any expedited process available
under the Rules.

 

12.8       Injunctive Relief. Notwithstanding anything to the contrary in this
Article XII, in the event of a breach of any covenant or agreement set forth in
this Agreement, money damages may be inadequate and, in such case, the other
Party would not have adequate remedy at law and that the non-breaching Party, in
addition and supplementary to other rights and remedies existing in their favor,
may apply to any court of law or equity of competent jurisdiction for specific
performance, injunctive relief, and/or other relief in order to enforce or
prevent any violations of such covenants or agreements (without posting a bond
or other security), and the breaching Party will not oppose the granting of an
injunction, specific performance, and other equitable relief on the basis that
the non-breaching Party has an adequate remedy at law or an award of specific
performance is not an appropriate remedy for any reason at law or equity.

 

12.9       Continuance of Rights and Obligations During Pendency of Dispute
Resolution. If there are any disputes in connection with this Agreement,
including disputes related to termination of this Agreement, all rights and
obligations of the Parties shall continue until such time as any dispute has
been resolved in accordance with the provisions of this Agreement.

 



 49 

 



 

ARTICLE XIII

 

Miscellaneous

 

13.1          Governing Law. This Agreement (and any claims or disputes arising
out of or related thereto or to the transactions contemplated thereby or to the
inducement of any party to enter therein, whether for breach of contract,
tortious conduct, or otherwise and whether predicated on common law, statute, or
otherwise) shall in all respects be governed by and construed in accordance with
the laws of the [ ], including all matters of construction, validity, and
performance, in each case without reference to any conflict of law rules that
might lead to the application of the laws of any other jurisdiction.

 

13.2          Consent to Jurisdiction. Each Party irrevocably submits to the
exclusive jurisdiction of [ ] for the purposes of any suit, action, or other
proceeding arising out of this Agreement or the transactions contemplated
thereby. Each Party agrees to commence any such action, suit, or proceeding in [
] or if such suit, action, or other proceeding may not be brought in such court
for jurisdictional reasons, in [ ]. Each Party further agrees that service of
any process, summons, notice, or document by U.S. registered mail or
internationally recognized overnight courier service to such Party’s respective
address set forth in Section 13.6 shall be effective service of process for any
action, suit, or proceeding in [ ] with respect to any matters to which it has
submitted to jurisdiction in this Section 13.2. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit,
or proceeding arising out of this Agreement in [ ], and hereby and thereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit, or proceeding brought in any such
court has been brought in an inconvenient forum.

 

13.3          Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH
THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A
COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY, AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE
ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

 

13.4          Assignment and Successors. Neither Party may assign its rights and
obligations under this Agreement without the other Party’s prior written
consent, except that Bausch Health may: (a) assign its rights and obligations
under this Agreement or any part hereof to one (1) or more of its Affiliates; or
(b) assign this Agreement in its entirety to a successor to all or substantially
all of its business or assets to which this Agreement relates. Any permitted
assignee will assume all applicable obligations of its assignor under this
Agreement (or related to the assigned portion in case of a partial assignment).
Any attempted assignment in contravention of the foregoing will be void. Subject
to the terms of this Agreement, this Agreement will be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.

 



50

 

 

13.5          Entire Agreement; Amendments. This Agreement, any Clinical Supply
Agreement and/or Commercial Supply Agreement entered into pursuant to Article
IV, and the Exhibits and Schedules referred to in this Agreement constitute the
entire agreement between the Parties with respect to the subject matter hereof,
and supersede all previous arrangements with respect to the subject matter
hereof, whether written or oral, including the Prior Confidentiality Agreement.
Any amendment or modification to this Agreement shall be made in writing signed
by both Parties.

 

13.6          Notices. Unless otherwise specified herein, all notices required
or permitted to be given under this Agreement shall be in writing and shall be
delivered (a) by hand, (b) by internationally recognized overnight delivery
service that maintains records of delivery, or (c) by electronic mail (including
“.pdf”) with transmission confirmed, in each case, addressed to the Parties at
their respective addresses specified in this Section 13.6 or to such other
address as the Party to whom notice is to be given may have provided to the
other Party in accordance with this Section. Such notice shall be deemed to have
been given under subsection (a) above as of the date delivered by hand, under
subsection (b) above on the second (2nd) Business Day (at the place of delivery)
after deposit with an internationally recognized overnight delivery service, and
under subsection (c) above at the time the recipient confirms to the sender the
transmission of such electronic mail:

 

If to Eyenovia:

 

Eyenovia, Inc.

 

295 Madison Ave., Suite 2400

New York, NY 10017

Attention: John Gandolfo

Email: [ ]

 

with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: Laura Stacey, Special Counsel

Email: [ ]

 

If to Bausch Health:

 

Bausch Health Ireland Limited

3013 Citywest Business Campus

Dublin 34, Ireland

Attention: Vice President, General Manager

Email: [ ]

 

with a copy to:

 

Bausch Health Companies Inc.

400 Somerset Corporate Boulevard

Bridgewater, NJ 08807

Attention: General Counsel

Email: [ ]

 



51

 

 

13.7          Force Majeure. No failure or omission by either Party in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same shall arise from any Force Majeure
Event; provided, that the Party affected by such Force Majeure Event promptly
notifies the other Party and uses diligent efforts to cure such failure or
omission as soon as is practicable after the occurrence of one or more Force
Majeure Events.

 

13.8          Compliance with Laws. Each Party shall perform its obligations
under this Agreement in compliance with all applicable Laws.

 

13.9          Use of Names, Logos or Symbols. Subject to Section 11.3, no Party
shall use the name, trademarks, logos, physical likeness, employee names, or
owner symbol of the other Party for any purpose, except as otherwise required by
Law, without the prior written consent of the affected Party. Nothing contained
in this Agreement shall be construed as granting either Party any rights or
license to use any of the other Party’s trademarks or trade names or the names
of any employees thereof, without separate, express written permission of the
owner of such trademark or trade name or name.

 

13.10        Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed to create a joint venture or any
relationship of employment, agency, or partnership between the Parties to this
Agreement. Neither Party is authorized to make any representations, commitments,
or statements of any kind on behalf of the other Party or to take any action
that would bind the other Party except as explicitly provided in this Agreement.
Furthermore, none of the transactions contemplated by this Agreement shall be
construed as a partnership for any tax purposes.

 

13.11        Designation of Affiliates. Each Party may discharge any obligations
and exercise any rights under this Agreement through delegation of its
obligations or rights to any of its Affiliates. Each Party hereby guarantees the
performance by its Affiliates of such Party’s obligations under this Agreement,
and will cause its Affiliates to comply with the provisions of this Agreement in
connection with such performance. Any breach by a Party’s Affiliate of any of
such Party’s obligations under this Agreement will be a breach by such Party,
and the other Party may proceed directly against such Party without any
obligation to first proceed against such Party’s Affiliate.

 

13.12        Headings. The captions or headings of the Sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

 

13.13        No Implied Waivers; Rights Cumulative. No failure on the part of
Eyenovia or Bausch Health to exercise, and no delay by either Party in
exercising, any right, power, remedy, or privilege under this Agreement, or
provided by statute or at law or in equity or otherwise, shall impair,
prejudice, or constitute a waiver of any such right, power, remedy, or privilege
by such Party or be construed as a waiver of any breach of this Agreement or as
an acquiescence therein by such Party, nor shall any single or partial exercise
of any such right, power, remedy, or privilege by a Party preclude any other or
further exercise thereof or the exercise of any other right, power, remedy, or
privilege.

 



52

 

 

13.14        Severability. If, under applicable Laws, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), this Agreement shall
endure except for the Severed Clause. The Parties shall consult one another and
use good faith efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for the Severed Clause in view of the intent of this
Agreement.

 

13.15        Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one (1) and the same instrument. Signatures
provided in Portable Document Format (.pdf) sent by electronic mail shall be
deemed to be original signatures.

 

13.16        No Third Party Beneficiaries. No Person other than Bausch Health
and Eyenovia (and their respective assignees) shall be deemed an intended
beneficiary hereunder or have any right to enforce any obligation of this
Agreement.

 

13.17        Exhibits. In the event of inconsistencies between this Agreement
and any exhibits or attachments hereto, the terms of this Agreement shall
control.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 



53

 

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and acknowledge this Agreement as of the date first written above.

 

Eyenovia, Inc.   Bausch Health IRELAND LIMITED       By: /s/ John Gandalfo   By:
/s/ Graham Jackson Name: John Gandalfo   Name: Graham Jackson Title: Chief
Financial Officer   Title: Director

  



 

 